Exhibit 10.1

UNITED STATES DEPARTMENT OF THE TREASURY

1500 PENNSYLVANIA AVENUE, NW

WASHINGTON, D.C. 20220

Dear Ladies and Gentlemen:

The company set forth on the signature page hereto (the “Company”) intends to
issue in a private placement the number of units of the series of its
Mandatorily Convertible Preferred Membership Interests that mandatorily convert
to Common Membership Interests of the Company as set forth on Schedule A hereto
(the “Convertible Preferred”) and a warrant to purchase the number of units of
Convertible Preferred set forth on Schedule A hereto (the “Warrant” and,
together with the Convertible Preferred, the “Purchased Securities”) and the
United States Department of the Treasury (the “Investor”) intends to purchase
from the Company the Purchased Securities.

The purpose of this letter agreement is to confirm the terms and conditions of
the purchase by the Investor of the Purchased Securities. Except to the extent
supplemented or superseded by the terms set forth herein or in the Schedules
hereto, the provisions contained in the Securities Purchase Agreement – Standard
Terms attached hereto as Exhibit A (the “Securities Purchase Agreement”) are
incorporated by reference herein. Terms that are defined in the Securities
Purchase Agreement are used in this letter agreement as so defined. In the event
of any inconsistency between this letter agreement and the Securities Purchase
Agreement, the terms of this letter agreement shall govern.

Each of the Company and the Investor hereby confirms its agreement with the
other party with respect to the issuance by the Company of the Purchased
Securities and the purchase by the Investor of the Purchased Securities pursuant
to this letter agreement and the Securities Purchase Agreement on the terms
specified on Schedule A hereto.

This letter agreement (including the Schedules hereto), the Securities Purchase
Agreement (including the Annexes thereto), the Disclosure Schedules and the
Warrant constitute the entire agreement, and supersede all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof. This
letter agreement constitutes the “Letter Agreement” referred to in the
Securities Purchase Agreement.

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed as sufficient as if actual signature pages had been delivered.

* * *



--------------------------------------------------------------------------------

In witness whereof, this letter agreement has been duly executed and delivered
by the duly authorized representatives of the parties hereto as of the date
written below.

 

UNITED STATES DEPARTMENT OF THE TREASURY By:  

/s/ Duane Morse

Name:   Duane Morse Title:   Chief Risk and Compliance Officer

 

GMAC LLC By:  

/s/ Cathy L. Quenneville

Name:   Cathy L. Quenneville Title:   Secretary

Date: May 21, 2009



--------------------------------------------------------------------------------

 

 

EXHIBIT A

SECURITIES PURCHASE AGREEMENT

STANDARD TERMS

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I PURCHASE; CLOSING

   2

1.1

   PURCHASE    2

1.2

   CLOSING    2

1.3

   INTERPRETATION    4

ARTICLE II REPRESENTATIONS AND WARRANTIES

   5

2.1

   DISCLOSURE    5

2.2

   REPRESENTATIONS AND WARRANTIES OF THE COMPANY    6

ARTICLE III COVENANTS

   13

3.1

   COMMERCIALLY REASONABLE EFFORTS    13

3.2

   EXPENSES    14

3.3

   SUFFICIENCY OF AUTHORIZED CONVERTIBLE PREFERRED INTERESTS; EXCHANGE LISTING
   14

3.4

   CERTAIN NOTIFICATIONS UNTIL CLOSING    14

3.5

   ACCESS, INFORMATION AND CONFIDENTIALITY    14

ARTICLE IV ADDITIONAL AGREEMENTS

   16

4.1

   PURCHASE FOR INVESTMENT    16

4.2

   LEGENDS    16

4.3

   CERTAIN TRANSACTIONS    18

4.4

   TRANSFER OF PURCHASED SECURITIES; RESTRICTIONS ON EXERCISE OF THE WARRANT   
18

4.5

   REGISTRATION RIGHTS    19

4.6

   DEPOSITARY SHARES    30

4.7

   REPURCHASE OF COMMON MEMBERSHIP INTERESTS; SALE OF COMMON MEMBERSHIP
INTERESTS    30

4.8

   RESTRICTION ON DISTRIBUTIONS AND REPURCHASES    30

4.9

   EMPLOY AMERICAN WORKERS ACT    32

4.10

   INTERNAL CONTROLS; RECORDKEEPING; ADDITIONAL REPORTING.    32

4.11

   EXECUTIVE PRIVILEGES AND COMPENSATION.    33

4.12

   RELATED PARTY TRANSACTIONS    35

4.13

   BANK AND THRIFT HOLDING COMPANY STATUS    35

4.14

   PREDOMINANTLY FINANCIAL    36

4.15

   JOINDER AGREEMENT    36

ARTICLE V MISCELLANEOUS

   36

5.1

   TERMINATION    36

5.2

   SURVIVAL OF REPRESENTATIONS AND WARRANTIES    37

5.3

   AMENDMENT    37

5.4

   WAIVER OF CONDITIONS    37

5.5

   GOVERNING LAW: SUBMISSION TO JURISDICTION, ETC    37

5.6

   NOTICES    37

5.7

   DEFINITIONS    38

5.8

   ASSIGNMENT    38

5.9

   SEVERABILITY    38

5.10

   NO THIRD PARTY BENEFICIARIES    39

 

i



--------------------------------------------------------------------------------

LIST OF ANNEXES

 

ANNEX A: FORM OF AMENDMENT FOR CONVERTIBLE PREFERRED INTERESTS

 

ANNEX B: FORMS OF WAIVERS

 

ANNEX C: FORM OF OPINION

 

ANNEX D: FORM OF WARRANT

 

ANNEX E: FORM OF JOINDER AGREEMENT

 

ii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

  

Location of Definition

Affiliate

   Section 5.7(b)

Agreement

   Recitals

Amendments

   Section 1.2(d)(iii)

Appropriate Federal Banking Agency

   Section 2.2(s)

Auto Program

   Recitals

Bank Holding Company

   Section 4.13

Bankruptcy Exceptions

   Section 2.2(d)

Benefit Plans

   Section 1.2(d)(iv)

Board of Managers

   Section 2.2(f)

Business Combination

   Section 5.8

business day

   Section 1.3

Capitalization Date

   Section 2.2(b)

Closing

   Section 1.2(a)

Closing Date

   Section 1.2(a)

Code

   Section 2.2(n)

Common Membership Interests

   Recitals

Company

   Recitals

Company Financial Statements

   Section 2.2(h)

Company Material Adverse Effect

   Section 2.1(b)

Company Reports

   Section 2.2(i)(i)

Company Subsidiary; Company Subsidiaries

   Section 2.2(e)(ii)

control; controlled by; under common control with

   Section 5.7(b)

Controlled Group

   Section 2.2(n)

Convertible Preferred Interests

   Section 2.2(c)

Disclosure Schedule

   Section 2.1(a)

EESA

   Section 1.2(d)(iv)

EESA Guidance

   Section 1.2(d)(iv)

ERISA

   Section 2.2(n)

Exchange Act

   Section 4.5(c)(vi)(A)

Expense Policy

   Section 4.11(b)(i)

Federal Reserve

   Section 2.2(w)

GAAP

   Section 2.1(b)

GMAC Conversion

   Section 4.8(f)

Governmental Entities

   Section 1.2(c)

Holder

   Section 4.5(k)(i)

Holders’ Counsel

   Section 4.5(k)(ii)

Indemnitee

   Section 4.5(g)(i)

Information

   Section 3.5(c)

Investor

   Recitals

Junior Membership Interests

   Section 4.8(d)

knowledge of the Company; Company’s knowledge

   Section 5.7(c)

LLC Agreement

   Section 1.2(d)(iii)

 

iii



--------------------------------------------------------------------------------

Term

 

Location of Definition

Letter Agreement   Recitals Membership Interests   Section 2.2(b) Officers  
Section 5.7(c) Parity Membership Interests   Section 4.8(e) Pending Underwritten
Offering   Section 4.5(l) Permitted Repurchases   Section 4.8(c) Piggyback
Registration   Section 4.5(a)(iv) Plan   Section 2.2(n) Previously Disclosed  
Section 2.1(c) Proprietary Rights   Section 2.2(u) Purchase   Recitals Purchase
Price   Section 1.1 Purchased Securities   Recitals register; registered;
registration   Section 4.5(k)(iii) Registrable Securities   Section 4.5(k)(iv)
Registration Expenses   Section 4.5(k)(v) Regulatory Agreement   Section 2.2(s)
Relevant Period   Section 4.11(a)(i) Rule 144; Rule 144A; Rule 159A; Rule 405;
Rule 415   Section 4.5(k)(vi) Savings and Loan Holding Company   Section 4.13
Schedules   Recitals SEC   Section 2.2(k) Securities Act   Section 2.2(a)
Selling Expenses   Section 4.5(k)(vii) Senior Employees   Section 1.2(d)(vii)
Senior Executive Officers   Section 1.2(d)(v) Shelf Registration Statement  
Section 4.5(a)(ii) Signing Date   Section 2.1(b) Special Registration   Section
4.5(i) Subsidiary   Section 5.7(a) Tax; Taxes   Section 2.2(o) Transfer  
Section 4.4 Warrant   Recitals Warrant Common Interests   Recitals

 

iv



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT – STANDARD TERMS

Recitals:

WHEREAS, the United States Department of the Treasury (the “Investor”) may from
time to time agree to purchase shares of preferred securities and warrants from
eligible companies pursuant to the Automotive Industry Financing Program (“Auto
Program”) created under the Troubled Asset Relief Program;

WHEREAS, a company electing to participate in the Auto Program and issue
securities to the Investor (referred to herein as the “Company”) shall enter
into a letter agreement (the “Letter Agreement”) with the Investor which
incorporates this Securities Purchase Agreement – Standard Terms;

WHEREAS, the Company wishes to obtain financing from time to time to restore
liquidity to its finance businesses, and to restore stability to the domestic
automobile industry in the United States, and the Investor has agreed, subject
to the terms and conditions of this Agreement, to provide such financing to the
Company;

WHEREAS, the financing provided hereunder will be used in a manner that
(A) enables the Company and its Subsidiaries to develop a viable and competitive
business; (B) preserves and promotes the jobs of American workers employed
directly by the Company and its Subsidiaries and in related industries; and
(C) stimulates the sales of automobiles;

WHEREAS, on April 30, 2009, the Company entered into a Master Financial Services
Agreement term sheet pursuant to which the Company will make available wholesale
inventory and retail financing accommodations to Chrysler LLC dealers and
customers on a semi-exclusive basis on the terms and subject to the conditions
set forth therein, which term sheet is legally binding and operative on the
parties thereto as of the date hereof;

WHEREAS, the Company intends to issue in a private placement the number of units
of the series of its Preferred Membership Interests (“Convertible Preferred
Interests”) that mandatorily convert to Common Membership Interests in the
Company (“Common Membership Interests”) on or before May 21, 2016 at the
conversion rate set forth on Schedule A to the Letter Agreement and a warrant to
purchase the number of units of its Convertible Preferred Interests set forth on
Schedule A to the Letter Agreement (the “Warrant” and, together with the
Convertible Preferred Interests, the “Purchased Securities”) and the Investor
intends to purchase (the “Purchase”) from the Company the Purchased Securities;
and

WHEREAS, the Purchase will be governed by this Securities Purchase Agreement –
Standard Terms and the Letter Agreement, including the schedules thereto (the
“Schedules”), specifying additional terms of the Purchase. This Securities
Purchase Agreement – Standard Terms (including the Annexes hereto) and the
Letter Agreement (including the Schedules thereto) are together referred to as
this Agreement (the “Agreement”). All references in this Securities Purchase
Agreement – Standard Terms to “Schedules” are to the Schedules attached to the
Letter Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

Article I

Purchase; Closing

1.1 Purchase. On the terms and subject to the conditions set forth in this
Agreement, the Company agrees to sell to the Investor, and the Investor agrees
to purchase from the Company, at the Closing (as hereinafter defined), the
Purchased Securities for the price set forth on Schedule A (the “Purchase
Price”).

1.2 Closing.

(a) On the terms and subject to the conditions set forth in this Agreement, the
closing of the Purchase (the “Closing”) will take place at the location
specified in Schedule A, at the time and on the date set forth in Schedule A or
as soon as practicable thereafter, or at such other place, time and date as
shall be agreed between the Company and the Investor. The time and date on which
the Closing occurs is referred to in this Agreement as the “Closing Date”.

(b) Subject to the fulfillment or waiver of the conditions to the Closing in
this Section 1.2, at the Closing the Company will deliver the Convertible
Preferred Interests and the Warrant, in each case as evidenced by one or more
certificates dated the Closing Date and bearing appropriate legends as
hereinafter provided for, in exchange for payment in full of the Purchase Price
by wire transfer of immediately available United States funds to a bank account
designated by the Company on Schedule A.

(c) The respective obligations of each of the Investor and the Company to
consummate the Purchase are subject to the fulfillment (or waiver by the
Investor and the Company, as applicable) prior to the Closing of the conditions
that (i) any approvals or authorizations of all United States and other
governmental, regulatory or judicial authorities (collectively, “Governmental
Entities”) required for the consummation of the Purchase shall have been
obtained or made in form and substance reasonably satisfactory to each party and
shall be in full force and effect and all waiting periods required by United
States and other applicable law, if any, shall have expired and (ii) no
provision of any applicable United States or other law and no judgment,
injunction, order or decree of any Governmental Entity shall prohibit the
purchase and sale of the Purchased Securities as contemplated by this Agreement.

(d) The obligation of the Investor to consummate the Purchase is also subject to
the fulfillment (or waiver by the Investor) at or prior to the Closing of each
of the following conditions:

(i) (A) the representations and warranties of the Company set forth in
(x) Section 2.2(g) of this Agreement shall be true and correct in all respects
as though made on and as of the Closing Date, (y) Sections 2.2(a) through
(f) shall be true and correct in all material respects as though made on and as
of the Closing Date (other than representations and warranties that by their
terms speak as of another date, which representations and warranties shall be
true and correct in all material respects as of such other date) and
(z) Sections 2.2(h) through (v) (disregarding all qualifications or

 

2



--------------------------------------------------------------------------------

limitations set forth in such representations and warranties as to
“materiality”, “Company Material Adverse Effect” and words of similar import)
shall be true and correct as though made on and as of the Closing Date (other
than representations and warranties that by their terms speak as of another
date, which representations and warranties shall be true and correct as of such
other date), except to the extent that the failure of such representations and
warranties referred to in this Section 1.2(d)(i)(A)(z) to be so true and
correct, individually or in the aggregate, does not have and would not
reasonably be expected to have a Company Material Adverse Effect and (B) the
Company shall have performed in all material respects all obligations required
to be performed by it under this Agreement at or prior to the Closing;

(ii) the Investor shall have received a certificate signed on behalf of the
Company by a senior executive officer certifying to the effect that the
conditions set forth in Section 1.2(d)(i) have been satisfied;

(iii) the Company shall have duly adopted the amendment to its Fourth Amended
and Restated Limited Liability Company Operating Agreement of GMAC LLC, dated as
of April 15, 2009, as amended (the “LLC Agreement”) in substantially the form
attached hereto as Annex A (the “Amendment”);

(iv) a waiver shall have been duly executed by the Company and delivered to the
Investor, in substantially the form attached hereto as Annex B-1, releasing the
Investor from any claims that the Company may otherwise have as a result of
(A) any modifications to the terms of any compensation, retention award, bonus,
incentive and other benefit plans, arrangements and agreements (including golden
parachutes, severance and employment agreements) (collectively, “Benefit Plans”)
to eliminate any provisions that would not be in compliance with the executive
compensation and corporate governance requirements of Section 111 of the
Emergency Economic Stabilization Act of 2008, Public Law No. 110-343, effective
as of October 3, 2008, (the Emergency Economic Stabilization Act of 2008, as
amended by Section 7000 et al. of Division A, Title VII of the American Recovery
and Reinvestment Act of 2009, Public Law No. 111-5, effective as of February 17,
2009, as may be further amended and in effect from time to time shall be
referred to herein as “EESA”) or EESA Guidance. “EESA Guidance” means any
guidance or regulation under EESA or rule promulgated pursuant thereto or the
Capital Purchase Program that has been issued and is in effect as of the Closing
Date or issued from time to time thereafter, including the rules set forth in 31
CFR Part 30.

(v) a waiver shall have been duly executed by each of the Senior Executive
Officers and delivered to the Investor, in substantially the form attached
hereto as Annex B-2, releasing the Investor from any claims that any Senior
Executive Officer may otherwise have as a result of any modifications to the
terms of any Benefit Plans, arrangements and agreements to eliminate any
provisions that would not be in compliance with the executive compensation and
corporate governance requirements of Section 111 of the EESA or any EESA
Guidance (“Senior Executive Officers” means the Company’s “senior executive
officers” as defined in the EESA or any EESA Guidance);

 

3



--------------------------------------------------------------------------------

(vi) a consent and waiver shall have been duly executed by each Senior Executive
Officer and delivered to the Company (with a copy to the Investor), in
substantially the form attached hereto as Annex B-3, releasing the Company from
any claims that any Senior Executive Officer may otherwise have as a result of
any modification of the terms of any Benefit Plans, arrangements and agreements
to eliminate any provisions that would not be in compliance with the executive
compensation and corporate governance requirements of Section 111 of the EESA or
any EESA Guidance;

(vii) a waiver shall have been duly executed by each of the Company’s top 20
most highly compensated employees (other than the Senior Executive Officers) as
determined under the requirements of Section 111 of the EESA or any EESA
Guidance (such employees, the “Senior Employees”) and delivered to the Investor,
in substantially the form attached hereto as Annex B-4, releasing the Investor
from any claims that any Senior Employees may otherwise have as a result of the
Company’s failure to pay or accrue any bonus, retention award or incentive
compensation as a result of any action referenced in this Agreement;

(viii) a consent and waiver shall have been duly executed by each Senior
Employee and delivered to the Company (with a copy to the Investor), in
substantially the form attached hereto as Annex B-5, releasing the Company from
any claims that any Senior Employee may otherwise have as a result of the
Company’s failure to pay or accrue any bonus, retention award or incentive
compensation as a result of any action referenced in this Agreement;

(ix) a waiver shall have been duly executed by FIM Holdings LLC and GM Finance
Co. Holdings LLC in the form attached hereto as Annex B-6 and delivered to the
Investor and the Company waiving each of their preemptive right to purchase
additional Common Membership Interests;

(x) the Company shall have delivered to the Investor a written opinion from
counsel to the Company (which may be internal counsel), addressed to the
Investor and dated as of the Closing Date, in substantially the form attached
hereto as Annex C;

(xi) the Company shall have delivered evidence of certificates in book-entry
form, evidencing the Convertible Preferred Interests to Investor or its
designee(s); and

(xii) the Company shall have duly executed the Warrant in substantially the form
attached hereto as Annex D and delivered such executed Warrant to the Investor
or its designee(s);

provided, however, the Company shall be deemed to have met the requirements of
Sections 1.2(d)(v), (vi), (vii) and (viii) with respect to any Senior Executive
Officer or Senior Employee who has provided a waiver to the Investor in
connection with the Securities Purchase Agreement – Standard Terms dated
December 29, 2008 between the Investor and the Company.

1.3 Interpretation. When a reference is made in this Agreement to “Recitals,”
“Articles,” “Sections,” or “Annexes” such reference shall be to a Recital,
Article or Section of,

 

4



--------------------------------------------------------------------------------

or Annex to, this Securities Purchase Agreement – Standard Terms, and a
reference to “Schedules” shall be to a Schedule to the Letter Agreement, in each
case, unless otherwise indicated. The terms defined in the singular have a
comparable meaning when used in the plural, and vice versa. References to
“herein”, “hereof”, “hereunder” and the like refer to this Agreement as a whole
and not to any particular section or provision, unless the context requires
otherwise. The table of contents and headings contained in this Agreement are
for reference purposes only and are not part of this Agreement. Whenever the
words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed followed by the words “without limitation.” No rule of
construction against the draftsperson shall be applied in connection with the
interpretation or enforcement of this Agreement, as this Agreement is the
product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section. References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of New York
generally are authorized or required by law or other governmental actions to
close.

Article II

Representations and Warranties

2.1 Disclosure.

(a) On or prior to the Signing Date, the Company delivered to the Investor a
schedule (“Disclosure Schedule”) setting forth, among other things, items the
disclosure of which is necessary or appropriate either in response to an express
disclosure requirement contained in a provision hereof or as an exception to one
or more representations or warranties contained in Section 2.2.

(b) “Company Material Adverse Effect” means a material adverse effect on (i) the
business, results of operation or financial condition of the Company and its
consolidated subsidiaries taken as a whole; provided, however, that Company
Material Adverse Effect shall not be deemed to include the effects of
(A) changes after the date of the Letter Agreement (the “Signing Date”) in
general business, economic or market conditions (including changes generally in
prevailing interest rates, credit availability and liquidity, currency exchange
rates and price levels or trading volumes in the United States or foreign
securities or credit markets), or any outbreak or escalation of hostilities,
declared or undeclared acts of war or terrorism, in each case generally
affecting the industries in which the Company and its subsidiaries operate,
(B) changes or proposed changes after the Signing Date in generally accepted
accounting principles in the United States (“GAAP”) or regulatory accounting
requirements, or authoritative interpretations thereof, or (C) changes or
proposed changes after the Signing Date in securities, banking and other laws of
general applicability or related policies or interpretations of Governmental
Entities (in the case of each of these clauses (A), (B) and (C), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a materially disproportionate adverse
effect on the Company and its

 

5



--------------------------------------------------------------------------------

consolidated subsidiaries taken as a whole relative to comparable U.S. banking
or financial services organizations); or (ii) the ability of the Company to
consummate the Purchase and other transactions contemplated by this Agreement
and the Warrant and perform its obligations hereunder or thereunder on a timely
basis.

(c) “Previously Disclosed” means information set forth on the Disclosure
Schedule, provided, however, that disclosure in any section of such Disclosure
Schedule shall apply only to the indicated section of this Agreement except to
the extent that it is reasonably apparent from the face of such disclosure that
such disclosure is relevant to another section of this Agreement.

2.2 Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants to the Investor that as of the
Signing Date and as of the Closing Date (or such other date specified herein):

(a) Organization, Authority and Significant Subsidiaries. The Company has been
duly formed and is validly existing as a limited liability company in good
standing under the laws of its jurisdiction of organization, with the necessary
power and authority to own its properties and conduct its business in all
material respects as currently conducted, and except as has not, individually or
in the aggregate, had and would not reasonably be expected to have a Company
Material Adverse Effect, has been duly qualified as a foreign entity for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification; each subsidiary of the Company that would be
considered a “significant subsidiary” within the meaning of Rule 1-02(w) of
Regulation S-X under the Securities Act of 1933 (the “Securities Act”), has been
duly organized and is validly existing in good standing under the laws of its
jurisdiction of organization. The LLC Agreement and all amendments thereto,
copies of which have been provided to the Investor prior to the Signing Date,
are true, complete and correct copies of such documents as in full force and
effect as of the Signing Date.

(b) Capitalization. The outstanding membership interests of the Company
(including securities convertible into, or exercisable or exchangeable for,
equity securities of the Company) as of the most recent fiscal month-end
preceding the Signing Date (the “Capitalization Date”) is set forth on Schedule
B. The outstanding membership interests of the Company have been duly authorized
and are validly issued and outstanding and were not issued in violation of any
preemptive rights. As of the Signing Date, the Company does not have outstanding
any securities or other obligations providing the holder the right to acquire
its Membership Interests (“Membership Interests”) that are not reserved for
issuance as specified on Schedule B, and the Company has not made any other
commitment to authorize, issue or sell any Membership Interests. Since the
Capitalization Date, the Company has not issued any Membership Interests, other
than (i) the Membership Interests issued upon the exercise of options or
delivered under other equity-based awards or other convertible securities or
warrants which were issued and outstanding on the Capitalization Date and
disclosed on Schedule B and (ii) Membership Interests disclosed on Schedule B.
Each holder of 5% or more of any class of equity securities of the Company and
such holder’s primary address are set forth on Schedule B.

(c) Convertible Preferred Interests. The Convertible Preferred Interests have
been duly and validly authorized, and, when issued and delivered pursuant to
this Agreement and

 

6



--------------------------------------------------------------------------------

upon exercise of the Warrant, such Convertible Preferred Interests will be duly
and validly issued, will not be issued in violation of any preemptive rights,
and will rank pari passu with or senior to all other series or classes of
Preferred Membership Interests of the Company, whether or not issued or
outstanding, with respect to distribution rights and the distribution of assets
in the event of any dissolution, liquidation or winding up of the Company.

(d) The Warrant. The Warrant has been duly authorized and, when executed and
delivered as contemplated hereby, will constitute a valid and legally binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity
(“Bankruptcy Exceptions”).

(e) Authorization, Enforceability.

(i) The Company has the requisite power and authority to execute and deliver
this Agreement and the Warrant and to carry out its obligations hereunder and
thereunder (which includes the issuance of the Convertible Preferred Interests
and Warrant). The execution, delivery and performance by the Company of this
Agreement and the Warrant and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary company action on
the part of the Company and its members, and no further approval or
authorization is required on the part of the Company. This Agreement is a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, subject to the Bankruptcy Exceptions.

(ii) The execution, delivery and performance by the Company of this Agreement
and the Warrant and the consummation of the transactions contemplated hereby and
thereby and compliance by the Company with the provisions hereof and thereof,
will not (A) violate, conflict with, or result in a breach of any provision of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Company or any
subsidiary of the Company (each a “Company Subsidiary” and, collectively, the
“Company Subsidiaries”) under any of the terms, conditions or provisions of
(i) its organizational documents or (ii) any note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument or obligation to
which the Company or any Company Subsidiary is a party or by which it or any
Company Subsidiary may be bound, or to which the Company or any Company
Subsidiary or any of the properties or assets of the Company or any Company
Subsidiary may be subject, or (B) subject to compliance with the statutes and
regulations referred to in the next paragraph, violate any statute, rule or
regulation or any judgment, ruling, order, writ, injunction or decree applicable
to the Company or any Company Subsidiary or any of their respective properties
or assets except, in the case of clauses (A)(ii) and (B), for those occurrences
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(iii) Other than such filings and approvals as are required to be made or
obtained under any state “blue sky” laws and such as have been made or obtained,
no notice to, filing with, exemption or review by, or authorization, consent or
approval of, any Governmental Entity is required to be made or obtained by the
Company in connection with the consummation by the Company of the Purchase
except for any such notices, filings, exemptions, reviews, authorizations,
consents and approvals the failure of which to make or obtain would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

(f) Anti-takeover Provisions and Rights Plan. The Board of Managers of the
Company (the “Board of Managers”) has taken all necessary action to ensure that
the transactions contemplated by this Agreement and the Warrant and the
consummation of the transactions contemplated hereby and thereby, including the
exercise of the Warrant in accordance with its terms, will be exempt from any
anti-takeover or similar provisions of the Company’s LLC Agreement, and any
other provisions of any applicable “moratorium”, “control share”, “fair price”,
“interested stockholder” or other anti-takeover laws and regulations of any
jurisdiction.

(g) No Company Material Adverse Effect. Since the last day of the last completed
fiscal period for which financial statements are included in the Company
Financial Statements (as defined below), no fact, circumstance, event, change,
occurrence, condition or development has occurred that, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect.

(h) Company Financial Statements. The Company has Previously Disclosed each of
the consolidated financial statements of the Company and its consolidated
subsidiaries for each of the last three completed fiscal years of the Company
(which shall be audited to the extent audited financial statements are available
prior to the Signing Date) and each completed quarterly period since the last
completed fiscal year (collectively the “Company Financial Statements”). The
Company Financial Statements present fairly in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates indicated therein and the consolidated results of their
operations for the periods specified therein; and except as stated therein, such
financial statements (A) were prepared in conformity with GAAP applied on a
consistent basis (except as may be noted therein) and (B) have been prepared
from, and are in accordance with, the books and records of the Company and the
Company Subsidiaries.

(i) Reports.

(i) Since December 31, 2006, the Company and each Company Subsidiary has filed
all reports, registrations, documents, filings, statements and submissions,
together with any amendments thereto, that it was required to file with any
Governmental Entity (the foregoing, collectively, the “Company Reports”) and has
paid all fees and assessments due and payable in connection therewith, except,
in each case, as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect. As of their respective dates
of filing, the Company Reports complied in

 

8



--------------------------------------------------------------------------------

all material respects with all statutes and applicable rules and regulations of
the applicable Governmental Entities.

(ii) The records, systems, controls, data and information of the Company and the
Company Subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or their accountants (including all
means of access thereto and therefrom), except for any non-exclusive ownership
and non-direct control that would not reasonably be expected to have a material
adverse effect on the system of internal accounting controls described below in
this Section 2.2(i)(ii). The Company (A) has implemented and maintains adequate
disclosure controls and procedures to ensure that material information relating
to the Company, including the consolidated Company Subsidiaries, is made known
to the chief executive officer and the chief financial officer of the Company by
others within those entities, and (B) has disclosed, based on its most recent
evaluation prior to the Signing Date, to the Company’s outside auditors and the
audit committee of the Board of Managers (x) any significant deficiencies and
material weaknesses in the design or operation of internal controls that are
reasonably likely to adversely affect the Company’s ability to record, process,
summarize and report financial information and (y) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal controls over financial reporting.

(j) No Undisclosed Liabilities. Neither the Company nor any of the Company
Subsidiaries has any liabilities or obligations of any nature (absolute,
accrued, contingent or otherwise) which are not properly reflected or reserved
against in the Company Financial Statements to the extent required to be so
reflected or reserved against in accordance with GAAP, except for
(A) liabilities that have arisen since the last fiscal year end in the ordinary
and usual course of business and consistent with past practice and
(B) liabilities that, individually or in the aggregate, have not had and would
not reasonably be expected to have a Company Material Adverse Effect.

(k) Offering of Securities. Neither the Company nor any person acting on its
behalf has taken any action (including any offering of any securities of the
Company under circumstances which would require the integration of such offering
with the offering of any of the Purchased Securities under the Securities Act,
and the rules and regulations of the Securities and Exchange Commission (the
“SEC”) promulgated thereunder), which might subject the offering, issuance or
sale of any of the Purchased Securities to Investor pursuant to this Agreement
to the registration requirements of the Securities Act.

(l) Litigation and Other Proceedings. Except (i) as set forth on Schedule C or
(ii) as would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect, there is no (A) pending or, to the
knowledge of the Company, threatened, claim, action, suit, investigation or
proceeding, against the Company or any Company Subsidiary or to which any of
their assets are subject nor is the Company or any Company Subsidiary subject to
any order, judgment or decree or (B) unresolved violation, criticism or
exception by any

 

9



--------------------------------------------------------------------------------

Governmental Entity with respect to any report or relating to any examinations
or inspections of the Company or any Company Subsidiaries.

(m) Compliance with Laws. Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, the Company
and the Company Subsidiaries have all permits, licenses, franchises,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities that are required in order to
permit them to own or lease their properties and assets and to carry on their
business as presently conducted and that are material to the business of the
Company or such Company Subsidiary. Except as set forth on Schedule D, the
Company and the Company Subsidiaries have complied in all respects and are not
in default or violation of, and none of them is, to the knowledge of the
Company, under investigation with respect to or, to the knowledge of the
Company, have been threatened to be charged with or given notice of any
violation of, any applicable domestic (federal, state or local) or foreign law,
statute, ordinance, license, rule, regulation, policy or guideline, order,
demand, writ, injunction, decree or judgment of any Governmental Entity, other
than such noncompliance, defaults or violations that would not, individually or
in the aggregate, reasonably be expected to have a Company Material Adverse
Effect. Except for statutory or regulatory restrictions of general application
or as set forth on Schedule D, no Governmental Entity has placed any restriction
on the business or properties of the Company or any Company Subsidiary that
would, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.

(n) Employee Benefit Matters. Except as would not reasonably be expected to
have, either individually or in the aggregate, a Company Material Adverse
Effect: (A) each “employee benefit plan” (within the meaning of Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”))
providing benefits to any current or former employee, officer or director of the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) that
is sponsored, maintained or contributed to by the Company or any member of its
Controlled Group and for which the Company or any member of its Controlled Group
would have any liability, whether actual or contingent (each, a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations, including ERISA and the Code;
(B) with respect to each Plan subject to Title IV of ERISA (including, for
purposes of this clause (B), any plan subject to Title IV of ERISA that the
Company or any member of its Controlled Group previously maintained or
contributed to in the six years prior to the Signing Date), (1) no “reportable
event” (within the meaning of Section 4043(c) of ERISA), other than a reportable
event for which the notice period referred to in Section 4043(c) of ERISA has
been waived, has occurred in the three years prior to the Signing Date or is
reasonably expected to occur, (2) no “accumulated funding deficiency” (within
the meaning of Section 302 of ERISA or Section 412 of the Code), whether or not
waived, has occurred in the three years prior to the Signing Date or is
reasonably expected to occur, (3) the fair market value of the assets under each
Plan exceeds the present value of all benefits accrued under such Plan
(determined based on the assumptions used to fund such Plan) and (4) neither the
Company nor any member of its Controlled Group has incurred in the six years
prior to the Signing Date, or reasonably expects to incur, any liability under
Title IV of ERISA (other than contributions to the Plan or premiums to the PBGC
in the ordinary course and without default) in respect of a Plan (including any
Plan that is a

 

10



--------------------------------------------------------------------------------

“multiemployer plan”, within the meaning of Section 4001(c)(3) of ERISA); and
(C) each Plan that is intended to be qualified under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
with respect to its qualified status that has not been revoked, or such a
determination letter has been timely applied for but not received by the Signing
Date, and nothing has occurred, whether by action or by failure to act, which
could reasonably be expected to cause the loss, revocation or denial of such
qualified status or favorable determination letter.

(o) Taxes. Except as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect, (i) the Company and the
Company Subsidiaries have filed all federal, state, local and foreign income and
franchise Tax returns required to be filed through the Signing Date, subject to
permitted extensions, and have paid all Taxes due thereon, and (ii) no Tax
deficiency has been determined adversely to the Company or any of the Company
Subsidiaries, nor does the Company have any knowledge of any Tax deficiencies.
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, property, sales, use, license, excise, franchise, employment, payroll,
withholding, alternative or add on minimum, ad valorem, transfer or excise tax,
or any other tax, custom, duty, governmental fee or other like assessment or
charge of any kind whatsoever, together with any interest or penalty, imposed by
any Governmental Entity.

(p) Properties and Leases. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, the
Company and the Company Subsidiaries have good and marketable title to all real
properties and all other properties and assets owned by them, in each case free
from liens, encumbrances, claims and defects that would affect the value thereof
or interfere with the use made or to be made thereof by them. Except as would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, the Company and the Company Subsidiaries hold all
leased real or personal property under valid and enforceable leases with no
exceptions that would interfere with the use made or to be made thereof by them.

(q) Environmental Liability. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect:

(i) there is no legal, administrative, or other proceeding, claim or action of
any nature seeking to impose, or that would reasonably be expected to result in
the imposition of, on the Company or any Company Subsidiary, any liability
relating to the release of hazardous substances as defined under any local,
state or federal environmental statute, regulation or ordinance, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
pending or, to the Company’s knowledge, threatened against the Company or any
Company Subsidiary;

(ii) to the Company’s knowledge, there is no reasonable basis for any such
proceeding, claim or action; and

(iii) neither the Company nor any Company Subsidiary is subject to any
agreement, order, judgment or decree by or with any court, Governmental Entity
or third party imposing any such environmental liability.

 

11



--------------------------------------------------------------------------------

(r) Risk Management Instruments. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect, all
derivative instruments, including, swaps, caps, floors and option agreements,
whether entered into for the Company’s own account, or for the account of one or
more of the Company Subsidiaries or its or their customers, were entered into
(i) only in the ordinary course of business, (ii) in accordance with prudent
practices and in all material respects with all applicable laws, rules,
regulations and regulatory policies and (iii) with counterparties believed to be
financially responsible at the time; and each of such instruments constitutes
the valid and legally binding obligation of the Company or one of the Company
Subsidiaries, enforceable in accordance with its terms, except as may be limited
by the Bankruptcy Exceptions. Neither the Company or the Company Subsidiaries,
nor, to the knowledge of the Company, any other party thereto, is in breach of
any of its obligations under any such agreement or arrangement other than such
breaches that would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.

(s) Agreements with Regulatory Agencies. Except as set forth on Schedule E,
neither the Company nor any Company Subsidiary is subject to any material
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any material written agreement, consent agreement or memorandum of
understanding with, or is a party to any commitment letter or similar
undertaking to, or is subject to any capital directive by, or since December 31,
2006, has adopted any board resolutions at the request of, any Governmental
Entity (other than the Appropriate Federal Banking Agencies with jurisdiction
over the Company and the Company Subsidiaries) that currently restricts in any
material respect the conduct of its business or that in any material manner
relates to its capital adequacy, its liquidity and funding policies and
practices, its ability to pay distributions, its credit, risk management or
compliance policies or procedures, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Company Subsidiary been advised since December 31,
2006 by any such Governmental Entity that it is considering issuing, initiating,
ordering, or requesting any such Regulatory Agreement. The Company and each
Company Subsidiary are in compliance in all material respects with each
Regulatory Agreement to which it is party or subject, and neither the Company
nor any Company Subsidiary has received any notice from any Governmental Entity
indicating that either the Company or any Company Subsidiary is not in
compliance in all material respects with any such Regulatory Agreement.
“Appropriate Federal Banking Agency” means the “appropriate Federal banking
agency” with respect to the Company or such Company Subsidiaries, as applicable,
as defined in Section 3(q) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(q)).

(t) Insurance. The Company and the Company Subsidiaries are insured with
reputable insurers against such risks and in such amounts as the management of
the Company reasonably has determined to be prudent and consistent with industry
practice. The Company and the Company Subsidiaries are in material compliance
with their insurance policies and are not in default under any of the material
terms thereof, each such policy is outstanding and in full force and effect, all
premiums and other payments due under any material policy have been paid, and
all claims thereunder have been filed in due and timely fashion, except, in each
case, as would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(u) Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect,
(i) the Company and each Company Subsidiary owns or otherwise has the right to
use, all intellectual property rights, including all trademarks, trade dress,
trade names, service marks, domain names, patents, inventions, trade secrets,
know-how, works of authorship and copyrights therein, that are used in the
conduct of their existing businesses and all rights relating to the plans,
design and specifications of any of its branch facilities (“Proprietary Rights”)
free and clear of all liens and any claims of ownership by current or former
employees, contractors, designers or others and (ii) neither the Company nor any
of the Company Subsidiaries is materially infringing, diluting, misappropriating
or violating, nor has the Company or any or the Company Subsidiaries received
any written (or, to the knowledge of the Company, oral) communications alleging
that any of them has materially infringed, diluted, misappropriated or violated,
any of the Proprietary Rights owned by any other person. Except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, to the Company’s knowledge, no other person is
infringing, diluting, misappropriating or violating, nor has the Company or any
or the Company Subsidiaries sent any written communications since January 1,
2006 alleging that any person has infringed, diluted, misappropriated or
violated, any of the Proprietary Rights owned by the Company and the Company
Subsidiaries.

(v) Brokers and Finders. No broker, finder or investment banker is entitled to
any financial advisory, brokerage, finder’s or other fee or commission in
connection with this Agreement or the Warrant or the transactions contemplated
hereby or thereby based upon arrangements made by or on behalf of the Company or
any Company Subsidiary for which the Investor could have any liability.

(w) Bank Holding Company. The Company is a duly registered bank holding company
under the Bank Holding Company Act of 1956, as amended, and the regulations of
the Board of Governors of the Federal Reserve System (the “Federal Reserve”),
and the deposit accounts of the Company’s subsidiary depository institutions are
insured by the Federal Deposit Insurance Corporation to the fullest extent
permitted by law and the rules and regulations of the FDIC, and no proceeding
for the termination of such insurance are pending or, to the knowledge of the
Company after due inquiry, threatened.

(x) Certain Other Transactions. Prior to the execution of this Agreement, the
Company entered into a Master Auto Finance Agreement Term Sheet with Chrysler
LLC, pursuant to which the Company will provide certain retail and wholesale
financing for the Chrysler dealer network on the terms and subject to the
conditions set forth therein.

Article III

Covenants

3.1 Commercially Reasonable Efforts. Subject to the terms and conditions of this
Agreement, each of the parties will use its commercially reasonable efforts in
good faith to take, or cause to be taken, all actions, and to do, or cause to be
done, all things necessary, proper or desirable, or advisable under applicable
laws, so as to permit consummation of the Purchase as promptly as practicable
and otherwise to enable consummation of the transactions contemplated

 

13



--------------------------------------------------------------------------------

hereby and shall use commercially reasonable efforts to cooperate with the other
party to that end.

3.2 Expenses. Unless otherwise provided in this Agreement or the Warrant, each
of the parties hereto will bear and pay all costs and expenses incurred by it or
on its behalf in connection with the transactions contemplated under this
Agreement and the Warrant, including fees and expenses of its own financial or
other consultants, investment bankers, accountants and counsel.

3.3 Sufficiency of Authorized Convertible Preferred Interests; Exchange Listing.

(a) During the period from the Closing Date until the date on which the Warrant
has been fully exercised, the Company shall at all times have reserved for
issuance, free of preemptive or similar rights, a sufficient number of
authorized and unissued Convertible Preferred Interests to effectuate such
exercise.

(b) If the Company lists its Membership Interests on any national securities
exchange, the Company shall, if requested by the Investor, promptly use its
reasonable best efforts to cause the Convertible Preferred Interests and the
underlying Common Membership Interests to be approved for listing on a national
securities exchange as promptly as practicable following such request.

3.4 Certain Notifications Until Closing. From the Signing Date until the
Closing, the Company shall promptly notify the Investor of (i) any fact, event
or circumstance of which it is aware and which would reasonably be expected to
cause any representation or warranty of the Company contained in this Agreement
to be untrue or inaccurate in any material respect or to cause any covenant or
agreement of the Company contained in this Agreement not to be complied with or
satisfied in any material respect and (ii) except as Previously Disclosed, any
fact, circumstance, event, change, occurrence, condition or development of which
the Company is aware and which, individually or in the aggregate, has had or
would reasonably be expected to have a Company Material Adverse Effect;
provided, however, that delivery of any notice pursuant to this Section 3.4
shall not limit or affect any rights of or remedies available to the Investor;
provided, further, that a failure to comply with this Section 3.4 shall not
constitute a breach of this Agreement or the failure of any condition set forth
in Section 1.2 to be satisfied unless the underlying Company Material Adverse
Effect or material breach would independently result in the failure of a
condition set forth in Section 1.2 to be satisfied.

3.5 Access, Information and Confidentiality.

(a) From the Signing Date until the date when the Investor holds an amount of
Convertible Preferred Interests having an aggregate capital amount of less than
10% of the Purchase Price (or holds Common Membership Interests issued pursuant
to the conversion of Convertible Preferred Interests having an aggregate capital
amount of less than 10% of the Purchase Price), the Company and each of its
direct and indirect subsidiaries shall permit the (i) Investor and its agents,
consultants, contractors and advisors acting through the Appropriate Federal
Banking Agency, or otherwise, (ii) the Special Inspector General of the Troubled
Asset Relief Program, and (iii) the Comptroller General of the United States
access to personnel and

 

14



--------------------------------------------------------------------------------

any books, papers, records or other data in each case to the extent relevant to
ascertaining compliance with the financing terms and conditions, to make copies
thereof and discuss the affairs, finances and accounts of the Company. The
Investor represents that it has been informed by the Special Inspector General
of the Troubled Asset Relief Program and the Comptroller General of the United
States that they, before making any request for access or information relating
to an audit, will establish a protocol to avoid, to the extent reasonably
possible, duplicative requests. Nothing in this section shall be construed to
limit the authority that the Special Inspector General of the Troubled Asset
Relief Program or the Comptroller General of the United States have under law.
The Company and the Investor further agree that all out-of-pocket costs and
expenses incurred by the Investor in connection with the Investor’s or Special
Inspector General of the Troubled Assets Relief Program’s activities pursuant to
this Section 3.5(a) shall be paid by the Company.

(b) From the Signing Date until the date on which all of the Convertible
Preferred Interests have been redeemed in whole or converted to Common
Membership Interests, the Company will deliver, or will cause to be delivered,
to the Investor:

(i) as soon as available after the end of each fiscal year of the Company, and
in any event within 90 days thereafter, a consolidated balance sheet of the
Company as of the end of such fiscal year, and consolidated statements of
income, retained earnings and cash flows of the Company for such year, in each
case prepared in accordance with GAAP and setting forth in each case in
comparative form the figures for the previous fiscal year of the Company, and
which shall be audited to the extent audited financial statements are available;

(ii) as soon as available after the end of the first, second and third quarterly
periods in each fiscal year of the Company, a copy of any quarterly reports
provided to other members of the Company or Company management;

(iii) within fifteen (15) days after the conclusion of each calendar month the
Company shall deliver to the Investor a certification signed by the principal
executive officer (or person acting in similar capacity) of the Company that
(i) the Expense Policy (as defined in 4.11(c)(i) of this Agreement) conforms to
the requirements set forth herein; (ii) the Company and its Subsidiaries are in
compliance with the Expense Policy; and (iii) there have been no material
amendments to the Expense Policy or deviations from the Expense Policy other
than those that have been disclosed to and approved by the Investor; and

(iv) within fifteen (15) days after the conclusion of each calendar month the
Company shall deliver to the Investor a certification signed by a principal
executive officer (or person acting in similar capacity) of the Company that all
Benefit Plans with respect to Senior Executive Officers are in compliance with
the covenants made under Sections 4.11(a)(i)(A), (C), (D), (E) and (F) of this
Agreement.

(c) The Investor will use reasonable best efforts to hold, and will use
reasonable best efforts to cause its agents, consultants, contractors and
advisors, and United States executive branch officials and employees, to hold
(or abide by such other reasonable confidentiality

 

15



--------------------------------------------------------------------------------

protections as may be agreed to between the Company and the Special Inspector
General and/or Comptroller General), in confidence all nonpublic records, books,
contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the Company furnished or made available
to it by the Company or its representatives pursuant to this Agreement (except
to the extent that such information can be shown to have been (i) previously
known by such party on a non-confidential basis, (ii) in the public domain
through no fault of such party or (iii) later lawfully acquired from other
sources by the party to which it was furnished (and without violation of any
other confidentiality obligation)); provided that nothing herein shall prevent
the Investor from disclosing any Information to the extent required by
applicable laws or regulations or by any subpoena or similar legal process. The
Investor understands that the Information may contain commercially sensitive
confidential information entitled to an exception from the Freedom of
Information Act request.

(d) The Investor’s information rights pursuant to Section 3.5(b) may be assigned
by the Investor to a transferee or assignee of the Purchased Securities with a
capital amount no less than an amount equal to 2% of the initial aggregate
capital amount of the Convertible Preferred Interests.

Article IV

Additional Agreements

4.1 Purchase for Investment. The Investor acknowledges that the Purchased
Securities and the Common Membership Interests underlying the Purchased
Securities have not been registered under the Securities Act or under any state
securities laws. The Investor (a) is acquiring the Purchased Securities pursuant
to an exemption from registration under the Securities Act solely for investment
with no present intention to distribute them to any person in violation of the
Securities Act or any applicable U.S. state securities laws, (b) will not sell
or otherwise dispose of any of the Purchased Securities or the Common Membership
Interests underlying the Purchased Securities, except in compliance with the
registration requirements or exemption provisions of the Securities Act and any
applicable U.S. state securities laws, and (c) has such knowledge and experience
in financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of the Purchase and of making an
informed investment decision.

4.2 Legends.

(a) The Investor agrees that all certificates or other instruments representing
the Warrant will bear a legend substantially to the following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

 

16



--------------------------------------------------------------------------------

THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

(b) In addition, the Investor agrees that all certificates or other instruments
representing the Convertible Preferred Interests and the Common Membership
Interests underlying the Convertible Preferred Interests will bear a legend
substantially to the following effect:

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS. EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.
ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT BY ITS
ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER”
(AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT WILL NOT
OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS INSTRUMENT
EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN EFFECTIVE UNDER
THE SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES REPRESENTED BY THIS
INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR (D) PURSUANT TO ANY
OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THE SECURITIES
REPRESENTED BY THIS

 

17



--------------------------------------------------------------------------------

INSTRUMENT ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

(c) In the event that any Purchased Securities or Common Membership Interests
underlying Purchased Securities (i) become registered under the Securities Act
or (ii) are eligible to be transferred without restriction in accordance with
Rule 144 or another exemption from registration under the Securities Act (other
than Rule 144A), the Company shall issue new certificates or other instruments
representing such Purchased Securities or Common Membership Interests underlying
Purchased Securities, which shall not contain the applicable legends in Sections
4.2(a) and (b) above; provided that the Investor surrenders to the Company the
previously issued certificates or other instruments.

4.3 Certain Transactions. The Company will not merge or consolidate with, or
sell, transfer or lease all or substantially all of its property or assets to,
any other party unless the successor, transferee or lessee party (or its
ultimate parent entity), as the case may be (if not the Company), expressly
assumes the due and punctual performance and observance of each and every
covenant, agreement and condition of this Agreement to be performed and observed
by the Company.

4.4 Transfer of Purchased Securities; Restrictions on Exercise of the Warrant.
Subject to compliance with applicable securities laws, the Investor shall be
permitted to transfer, sell, assign or otherwise dispose of (“Transfer”) all or
a portion of the Purchased Securities and Common Membership Interests underlying
the Purchased Securities at any time, and the Company shall take all steps as
may be reasonably requested by the Investor to facilitate the Transfer of the
Purchased Securities and the Common Membership Interests underlying the
Purchased Securities; provided that on or prior to December 29, 2009, the
Investor shall use its best efforts not to Transfer any Purchased Securities or
Common Membership Interests underlying the Purchased Securities if, prior to a
conversion of the Company into a corporation or the listing of the Company’s
membership interests on a national securities exchange, such Transfer would be
in violation of Section 9.5 of the LLC Agreement, and in furtherance thereof,
shall use its best efforts to qualify any such Transfer of the Purchased
Securities or Common Membership Interests underlying Purchased Securities within
the exception in Treasury Regulation Section 1.7704-1(e)(1)(vi) for block
transfers (as defined in Treasury Regulation Section 1.7704-1(e)(2)). In
furtherance of the foregoing, the Company shall provide reasonable cooperation
to facilitate any Transfers of the Purchased Securities and Common Membership
Interests underlying Purchased Securities, including, as is reasonable under the
circumstances, by furnishing such information concerning the Company and its
business as a proposed transferee may reasonably request (including such
information as is required by Section 4.5(f)) and making

 

18



--------------------------------------------------------------------------------

management of the Company reasonably available to respond to questions of a
proposed transferee in accordance with customary practice, subject in all cases
to the proposed transferee agreeing to a customary confidentiality agreement.

4.5 Registration Rights.

(a) Registration.

(i) Subject to the terms and conditions of this Agreement, the Company covenants
and agrees that within 30 days of the Closing Date, the Company shall prepare
and file with the SEC a Shelf Registration Statement covering all Registrable
Securities (or otherwise designate an existing Shelf Registration Statement
filed with the SEC to cover the Registrable Securities), and, to the extent the
Shelf Registration Statement has not theretofore been declared effective or is
not automatically effective upon such filing, the Company shall use reasonable
best efforts to cause such Shelf Registration Statement to be declared or become
effective and to keep such Shelf Registration Statement continuously effective
and in compliance with the Securities Act and usable for resale of such
Registrable Securities for a period from the date of its initial effectiveness
until such time as there are no Registrable Securities remaining (including by
refiling such Shelf Registration Statement (or a new Shelf Registration
Statement) if the initial Shelf Registration Statement expires). Notwithstanding
the foregoing, if the Company is not eligible to file a registration statement
on Form S-3, then the Company shall not be obligated to file a Shelf
Registration Statement unless and until requested to do so in writing by the
Investor.

(ii) Any registration pursuant to Section 4.5(a)(i) shall be effected by means
of a shelf registration on an appropriate form under Rule 415 under the
Securities Act (a “Shelf Registration Statement”). If the Investor or any other
Holder intends to distribute any Registrable Securities by means of an
underwritten offering it shall promptly so advise the Company and the Company
shall take all reasonable steps to facilitate such distribution, including the
actions required pursuant to Section 4.5(c); provided that the Company shall not
be required to facilitate an underwritten offering of Registrable Securities
unless the expected gross proceeds from such offering exceed an amount equal to
(i) 2% of the initial aggregate capital amount of the Convertible Preferred
Interests if such initial aggregate capital amount is less than $2 billion and
(ii) $200 million if the initial aggregate capital amount of the Convertible
Preferred Interests is equal to or greater than $2 billion. The lead
underwriters in any such distribution shall be selected by the Holders of a
majority of the Registrable Securities to be distributed; provided that to the
extent appropriate and permitted under applicable law, such Holders shall
consider the qualifications of any broker-dealer Affiliate of the Company in
selecting the lead underwriters in any such distribution.

(iii) The Company shall not be required to effect a registration (including a
resale of Registrable Securities from an effective Shelf Registration Statement)
or an underwritten offering pursuant to Section 4.5(a): (A) with respect to
securities that are not Registrable Securities; or (B) if the Company has
notified the Investor and all other Holders that in the good faith judgment of
the Board of Managers, it would be materially

 

19



--------------------------------------------------------------------------------

detrimental to the Company or its securityholders for such registration or
underwritten offering to be effected at such time, in which event the Company
shall have the right to defer such registration for a period of not more than 45
days after receipt of the request of the Investor or any other Holder; provided
that such right to delay a registration or underwritten offering shall be
exercised by the Company (1) only if the Company has generally exercised (or is
concurrently exercising) similar black-out rights against holders of similar
securities that have registration rights and (2) not more than three times in
any 12-month period and not more than 90 days in the aggregate in any 12-month
period.

(iv) If during any period when an effective Shelf Registration Statement is not
available, the Company proposes to register any of its equity securities, other
than a registration pursuant to Section 4.5(a)(i) or a Special Registration, and
the registration form to be filed may be used for the registration or
qualification for distribution of Registrable Securities, the Company will give
prompt written notice to the Investor and all other Holders of its intention to
effect such a registration (but in no event less than ten days prior to the
anticipated filing date) and will include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within ten business days after the date of the Company’s
notice (a “Piggyback Registration”). Any such person that has made such a
written request may withdraw its Registrable Securities from such Piggyback
Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the fifth business day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 4.5(a)(iv) prior to the
effectiveness of such registration, whether or not Investor or any other Holders
have elected to include Registrable Securities in such registration.

(v) If the registration referred to in Section 4.5(a)(iv) is proposed to be
underwritten, the Company will so advise Investor and all other Holders as a
part of the written notice given pursuant to Section 4.5(a)(iv). In such event,
the right of Investor and all other Holders to registration pursuant to
Section 4.5(a) will be conditioned upon such persons’ participation in such
underwriting and the inclusion of such person’s Registrable Securities in the
underwriting if such securities are of the same class of securities as the
securities to be offered in the underwritten offering, and each such person will
(together with the Company and the other persons distributing their securities
through such underwriting) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such underwriting by the
Company; provided that the Investor (as opposed to other Holders) shall not be
required to indemnify any person in connection with any registration. If any
participating person disapproves of the terms of the underwriting, such person
may elect to withdraw therefrom by written notice to the Company, the managing
underwriters and the Investor (if the Investor is participating in the
underwriting).

(vi) If either (x) the Company grants “piggyback” registration rights to one or
more third parties to include their securities in an underwritten offering under
the Shelf Registration Statement pursuant to Section 4.5(a)(ii) or (y) a
Piggyback Registration under Section 4.5(a)(iv) relates to an underwritten
offering on behalf of the Company, and in either case the managing underwriters
advise the Company that in their reasonable

 

20



--------------------------------------------------------------------------------

opinion the number of securities requested to be included in such offering
exceeds the number which can be sold without adversely affecting the
marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such offering only such number of
securities that in the reasonable opinion of such managing underwriters can be
sold without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (A) first, in the case of a
Piggyback Registration under Section 4.5(a)(iv), the securities the Company
proposes to sell, (B) then the Registrable Securities of the Investor and all
other Holders who have requested inclusion of Registrable Securities pursuant to
Section 4.5(a)(ii) or Section 4.5(a)(iv), as applicable, pro rata on the basis
of the aggregate number of such securities or shares owned by each such person
and (C) lastly, any other securities of the Company that have been requested to
be so included, subject to the terms of this Agreement; provided, however, that
if the Company has, prior to the Signing Date, entered into an agreement with
respect to its securities that is inconsistent with the order of priority
contemplated hereby then it shall apply the order of priority in such
conflicting agreement to the extent that it would otherwise result in a breach
under such agreement.

(b) Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder shall be borne by the holders of the securities so registered pro rata
on the basis of the aggregate offering or sale price of the securities so
registered.

(c) Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities or facilitate the distribution of Registrable
Securities pursuant to an effective Shelf Registration Statement, the Company
shall, as expeditiously as reasonably practicable:

(i) Prepare and file with the SEC a prospectus supplement or post-effective
amendment with respect to a proposed offering of Registrable Securities pursuant
to an effective registration statement, subject to Section 4.5(c), keep such
registration statement effective and keep such prospectus supplement current
until the securities described therein are no longer Registrable Securities.

(ii) Prepare and file with the SEC such amendments and supplements to the
applicable registration statement and the prospectus or prospectus supplement
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement.

(iii) Furnish to the Holders and any underwriters such number of copies of the
applicable registration statement and each such amendment and supplement thereto
(including in each case all exhibits) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned or to be distributed
by them.

 

21



--------------------------------------------------------------------------------

(iv) Use its reasonable best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders or
any managing underwriter(s), to keep such registration or qualification in
effect for so long as such registration statement remains in effect, and to take
any other action which may be reasonably necessary to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
Holder; provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions.

(v) Notify each Holder of Registrable Securities at any time when a prospectus
relating thereto is required to be delivered under the Securities Act of the
happening of any event as a result of which the applicable prospectus, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing.

(vi) Give written notice to the Holders:

(A) when any registration statement filed pursuant to Section 4.5(a) or any
amendment thereto has been filed with the SEC (except for any amendment effected
by the filing of a document with the SEC pursuant to the Securities Exchange Act
of 1934 (the “Exchange Act”) and when such registration statement or any
post-effective amendment thereto has become effective;

(B) of any request by the SEC for amendments or supplements to any registration
statement or the prospectus included therein or for additional information;

(C) of the issuance by the SEC of any stop order suspending the effectiveness of
any registration statement or the initiation of any proceedings for that
purpose;

(D) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the applicable Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;

(E) of the happening of any event that requires the Company to make changes in
any effective registration statement or the prospectus related to the
registration statement in order to make the statements therein not misleading
(which notice shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made); and

(F) if at any time the representations and warranties of the Company contained
in any underwriting agreement contemplated by Section 4.5(c)(x) cease to be true
and correct.

 

22



--------------------------------------------------------------------------------

(vii) Use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of any registration
statement referred to in Section 4.5(c)(vi)(C) at the earliest practicable time.

(viii) Upon the occurrence of any event contemplated by Section 4.5(c)(v) or
4.5(c)(vi)(E), promptly prepare a post-effective amendment to such registration
statement or a supplement to the related prospectus or file any other required
document so that, as thereafter delivered to the Holders and any underwriters,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. If the Company
notifies the Holders in accordance with Section 4.5(c)(vi)(E) to suspend the use
of the prospectus until the requisite changes to the prospectus have been made,
then the Holders and any underwriters shall suspend use of such prospectus and
use their reasonable best efforts to return to the Company all copies of such
prospectus (at the Company’s expense) other than permanent file copies then in
such Holders’ or underwriters’ possession. The total number of days that any
such suspension may be in effect in any 12-month period shall not exceed 90
days.

(ix) Use reasonable best efforts to procure the cooperation of the Company’s
transfer agent in settling any offering or sale of Registrable Securities,
including with respect to the transfer of physical certificates into book-entry
form in accordance with any procedures reasonably requested by the Holders or
any managing underwriter(s).

(x) If an underwritten offering is requested pursuant to Section 4.5(a)(ii),
enter into an underwriting agreement in customary form, scope and substance and
take all such other actions reasonably requested by the Holders of a majority of
the Registrable Securities being sold in connection therewith or by the managing
underwriter(s), if any, to expedite or facilitate the underwritten disposition
of such Registrable Securities, and in connection therewith in any underwritten
offering (including making members of management and executives of the Company
available to participate in “road shows”, similar sales events and other
marketing activities), (A) make such representations and warranties to the
Holders that are selling members and the managing underwriter(s), if any, with
respect to the business of the Company and its subsidiaries, and the Shelf
Registration Statement, prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in customary form,
substance and scope, and, if true, confirm the same if and when requested,
(B) use its reasonable best efforts to furnish the underwriters with opinions of
counsel to the Company, addressed to the managing underwriter(s), if any,
covering the matters customarily covered in such opinions requested in
underwritten offerings, (C) use its reasonable best efforts to obtain “cold
comfort” letters from the independent certified public accountants of the
Company (and, if necessary, any other independent certified public accountants
of any business acquired by the Company for which financial statements and
financial data are included in the Shelf Registration Statement) who have
certified the financial statements included in such Shelf Registration
Statement, addressed to each of the managing underwriter(s), if any, such
letters to be in customary form and covering matters of the type customarily
covered in “cold comfort” letters, (D) if an underwriting agreement is entered
into, the same shall contain indemnification provisions and procedures customary
in underwritten

 

23



--------------------------------------------------------------------------------

offerings (provided, that the Investor shall not be obligated to provide any
indemnity), and (E) deliver such documents and certificates as may be reasonably
requested by the Holders of a majority of the Registrable Securities being sold
in connection therewith, their counsel and the managing underwriter(s), if any,
to evidence the continued validity of the representations and warranties made
pursuant to clause (i) above and to evidence compliance with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company.

(xi) Make available for inspection by a representative of Holders that are
selling members, the managing underwriter(s), if any, and any attorneys or
accountants retained by such Holders or managing underwriter(s), at the offices
where normally kept, during reasonable business hours, financial and other
records, pertinent company documents and properties of the Company, and cause
the officers, directors and employees of the Company to supply all information
in each case reasonably requested (and of the type customarily provided in
connection with due diligence conducted in connection with a registered public
offering of securities) by any such representative, managing underwriter(s),
attorney or accountant in connection with such Shelf Registration Statement.

(xii) Use reasonable best efforts to cause all such Registrable Securities to be
listed on each national securities exchange on which similar securities issued
by the Company are then listed or, if no similar securities issued by the
Company are then listed on any national securities exchange, use its reasonable
best efforts to cause all such Registrable Securities to be listed on such
securities exchange as the Investor may designate.

(xiii) If requested by Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith, or the managing underwriter(s),
if any, promptly include in a prospectus supplement or amendment such
information as the Holders of a majority of the Registrable Securities being
registered and/or sold in connection therewith or managing underwriter(s), if
any, may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or such amendment as soon as practicable after the Company has
received such request.

(xiv) Timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

(d) Suspension of Sales. Upon receipt of written notice from the Company that a
registration statement, prospectus or prospectus supplement contains or may
contain an untrue statement of a material fact or omits or may omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or that circumstances exist that make inadvisable use of
such registration statement, prospectus or prospectus supplement, the Investor
and each Holder of Registrable Securities shall forthwith discontinue
disposition of Registrable Securities until the Investor and/or Holder has
received copies of a supplemented or amended prospectus or prospectus
supplement, or until the Investor and/or such Holder is advised in writing by
the Company that the use of the prospectus and, if applicable, prospectus

 

24



--------------------------------------------------------------------------------

supplement may be resumed, and, if so directed by the Company, the Investor
and/or such Holder shall deliver to the Company (at the Company’s expense) all
copies, other than permanent file copies then in the Investor and/or such
Holder’s possession, of the prospectus and, if applicable, prospectus supplement
covering such Registrable Securities current at the time of receipt of such
notice. The total number of days that any such suspension may be in effect in
any 12-month period shall not exceed 90 days.

(e) Termination of Registration Rights. A Holder’s registration rights as to any
securities held by such Holder (and its Affiliates, partners, members and former
members) shall not be available unless such securities are Registrable
Securities.

(f) Furnishing Information.

(i) Neither the Investor nor any Holder shall use any free writing prospectus
(as defined in Rule 405) in connection with the sale of Registrable Securities
without the prior written consent of the Company.

(ii) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 4.5(c) that Investor and/or the selling Holders
and the underwriters, if any, shall furnish to the Company such information
regarding themselves, the Registrable Securities held by them and the intended
method of disposition of such securities as shall be required to effect the
registered offering of their Registrable Securities.

(g) Indemnification.

(i) The Company agrees to indemnify each Holder and, if a Holder is a person
other than an individual, such Holder’s officers, directors, employees, agents,
representatives and Affiliates, and each Person, if any, that controls a Holder
within the meaning of the Securities Act (each, an “Indemnitee”), against any
and all losses, claims, damages, actions, liabilities, costs and expenses
(including reasonable fees, expenses and disbursements of attorneys and other
professionals incurred in connection with investigating, defending, settling,
compromising or paying any such losses, claims, damages, actions, liabilities,
costs and expenses), joint or several, arising out of or based upon any untrue
statement or alleged untrue statement of material fact contained in any
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto or any documents
incorporated therein by reference or contained in any free writing prospectus
(as such term is defined in Rule 405) prepared by the Company or authorized by
it in writing for use by such Holder (or any amendment or supplement thereto);
or any omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, that the Company shall not be
liable to such Indemnitee in any such case to the extent that any such loss,
claim, damage, liability (or action or proceeding in respect thereof) or expense
arises out of or is based upon (A) an untrue statement or omission made in such
registration statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto or
contained in any free writing

 

25



--------------------------------------------------------------------------------

prospectus (as such term is defined in Rule 405) prepared by the Company or
authorized by it in writing for use by such Holder (or any amendment or
supplement thereto), in reliance upon and in conformity with information
regarding such Indemnitee or its plan of distribution or ownership interests
which was furnished in writing to the Company by such Indemnitee for use in
connection with such registration statement, including any such preliminary
prospectus or final prospectus contained therein or any such amendments or
supplements thereto, or (B) offers or sales effected by or on behalf of such
Indemnitee “by means of” (as defined in Rule 159A) a “free writing prospectus”
(as defined in Rule 405) that was not authorized in writing by the Company.

(ii) If the indemnification provided for in Section 4.5(g)(i) is unavailable to
an Indemnitee with respect to any losses, claims, damages, actions, liabilities,
costs or expenses referred to therein or is insufficient to hold the Indemnitee
harmless as contemplated therein, then the Company, in lieu of indemnifying such
Indemnitee, shall contribute to the amount paid or payable by such Indemnitee as
a result of such losses, claims, damages, actions, liabilities, costs or
expenses in such proportion as is appropriate to reflect the relative fault of
the Indemnitee, on the one hand, and the Company, on the other hand, in
connection with the statements or omissions which resulted in such losses,
claims, damages, actions, liabilities, costs or expenses as well as any other
relevant equitable considerations. The relative fault of the Company, on the one
hand, and of the Indemnitee, on the other hand, shall be determined by reference
to, among other factors, whether the untrue statement of a material fact or
omission to state a material fact relates to information supplied by the Company
or by the Indemnitee and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
the Company and each Holder agree that it would not be just and equitable if
contribution pursuant to this Section 4.5(g)(ii) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in Section 4.5(g)(i). No Indemnitee
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from the Company if the
Company was not guilty of such fraudulent misrepresentation.

(h) Assignment of Registration Rights. The rights of the Investor to
registration of Registrable Securities pursuant to Section 4.5(a) may be
assigned by the Investor to a transferee or assignee of Registrable Securities
with a capital amount or, in the case of the Warrant, the capital amount of the
underlying units of Convertible Preferred Interests, no less than an amount
equal to (i) 2% of the initial aggregate capital amount of the Convertible
Preferred Interests or underlying Common Membership Interests if such initial
aggregate capital amount is less than $2 billion and (ii) $200 million if the
initial aggregate capital amount of the Convertible Preferred Interests or
underlying Common Membership Interests is equal to or greater than $2 billion;
provided, however, the transferor shall, within ten days after such transfer,
furnish to the Company written notice of the name and address of such transferee
or assignee and the number and type of Registrable Securities that are being
assigned.

(i) Clear Market. With respect to any underwritten offering of Registrable
Securities by the Investor or other Holders pursuant to this Section 4.5, the
Company agrees not to effect (other than pursuant to such registration or
pursuant to a Special Registration) any public sale or

 

26



--------------------------------------------------------------------------------

distribution, or to file any Shelf Registration Statement (other than such
registration or a Special Registration) covering any preferred membership
interests of the Company or any securities convertible into or exchangeable or
exercisable for preferred membership interests of the Company, during the period
not to exceed ten days prior and 60 days following the effective date of such
offering or such longer period up to 90 days as may be requested by the managing
underwriter for such underwritten offering. The Company also agrees to cause
such of its directors and senior executive officers to execute and deliver
customary lock-up agreements in such form and for such time period up to 90 days
as may be requested by the managing underwriter. “Special Registration” means
the registration of (A) equity securities and/or options or other rights in
respect thereof solely registered on Form S-4 or Form S-8 (or successor form) or
(B) shares of equity securities and/or options or other rights in respect
thereof to be offered to directors, members of management, employees,
consultants, customers, lenders or vendors of the Company or Company
Subsidiaries or in connection with dividend reinvestment plans.

(j) Rule 144; Rule 144A. With a view to making available to the Investor and
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:

(i) make and keep public information available, as those terms are understood
and defined in Rule 144(c)(1) or any similar or analogous rule promulgated under
the Securities Act, at all times after the Signing Date;

(ii) (A) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act, and (B) if at any time the
Company is not required to file such reports, make available, upon the request
of any Holder, such information necessary to permit sales pursuant to Rule 144A
(including the information required by Rule 144A(d)(4) under the Securities
Act);

(iii) so long as the Investor or a Holder owns any Registrable Securities,
furnish to the Investor or such Holder forthwith upon request: a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144 under the Securities Act, and of the Exchange Act; a copy of the most
recent annual or quarterly report of the Company; and such other reports and
documents as the Investor or Holder may reasonably request in availing itself of
any rule or regulation of the SEC allowing it to sell any such securities to the
public without registration; and

(iv) take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell Registrable
Securities without registration under the Securities Act.

(k) As used in this Section 4.5, the following terms shall have the following
respective meanings:

(i) “Holder” means the Investor and any other holder of Registrable Securities
to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 4.5(h) hereof.

 

27



--------------------------------------------------------------------------------

(ii) “Holders’ Counsel” means one counsel for the selling Holders chosen by
Holders holding a majority interest in the Registrable Securities being
registered.

(iii) “Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and (A) filing a registration statement or amendment
thereto in compliance with the Securities Act and applicable rules and
regulations thereunder, and the declaration or ordering of effectiveness of such
registration statement or amendment thereto or (B) filing a prospectus and/or
prospectus supplement in respect of an appropriate effective registration
statement on Form S-3.

(iv) “Registrable Securities” means (A) all Convertible Preferred Interests,
including those received upon the Investor’s exercise of the Warrant, (B) the
Warrant (subject to Section 4.5(p)) and (C) any equity securities issued or
issuable directly or indirectly with respect to the securities referred to in
the foregoing clauses (A) or (B) by way of conversion, exercise or exchange
thereof, including the Common Membership Interests, or distribution or split or
in connection with a combination of securities, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization, provided that, once issued, such securities will not be
Registrable Securities when (1) they are sold pursuant to an effective
registration statement under the Securities Act, (2) except as provided below in
Section 4.5(o), they may be sold pursuant to Rule 144 without limitation
thereunder on volume or manner of sale, (3) they shall have ceased to be
outstanding or (4) they have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities. No Registrable Securities may be registered under more than one
registration statement at any one time.

(v) “Registration Expenses” mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (whether or not any
registration or prospectus becomes effective or final) or otherwise complying
with its obligations under this Section 4.5, including all registration, filing
and listing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, expenses incurred in connection with any
“road show”, the reasonable fees and disbursements of Holders’ Counsel, and
expenses of the Company’s independent accountants in connection with any regular
or special reviews or audits incident to or required by any such registration,
but shall not include Selling Expenses.

(vi) “Rule 144”, “Rule 144A”, “Rule 159A”, “Rule 405” and “Rule 415” mean, in
each case, such rule promulgated under the Securities Act (or any successor
provision), as the same shall be amended from time to time.

(vii) “Selling Expenses” mean all discounts, selling commissions and transfer
taxes applicable to the sale of Registrable Securities and fees and
disbursements of counsel for any Holder (other than the fees and disbursements
of Holders’ Counsel included in Registration Expenses).

(l) At any time, any holder of Securities (including any Holder) may elect to
forfeit its rights set forth in this Section 4.5 from that date forward;
provided, that a Holder forfeiting

 

28



--------------------------------------------------------------------------------

such rights shall nonetheless be entitled to participate under Section 4.5(a)(v)
– (vi) in any Pending Underwritten Offering to the same extent that such Holder
would have been entitled to if the holder had not withdrawn; and provided,
further, that no such forfeiture shall terminate a Holder’s rights or
obligations under Section 4.5(f) with respect to any prior registration or
Pending Underwritten Offering. “Pending Underwritten Offering” means, with
respect to any Holder forfeiting its rights pursuant to this Section 4.5(l), any
underwritten offering of Registrable Securities in which such Holder has advised
the Company of its intent to register its Registrable Securities either pursuant
to Section 4.5(a)(ii) or 4.5(a)(iv) prior to the date of such Holder’s
forfeiture.

(m) Specific Performance. The parties hereto acknowledge that there would be no
adequate remedy at law if the Company fails to perform any of its obligations
under this Section 4.5 and that the Investor and the Holders from time to time
may be irreparably harmed by any such failure, and accordingly agree that the
Investor and such Holders, in addition to any other remedy to which they may be
entitled at law or in equity, to the fullest extent permitted and enforceable
under applicable law shall be entitled to compel specific performance of the
obligations of the Company under this Section 4.5 in accordance with the terms
and conditions of this Section 4.5.

(n) No Inconsistent Agreements. The Company shall not, on or after the Signing
Date, enter into any agreement with respect to its securities that may impair
the rights granted to the Investor and the Holders under this Section 4.5 or
that otherwise conflicts with the provisions hereof in any manner that may
impair the rights granted to the Investor and the Holders under this
Section 4.5. In the event the Company has, prior to the Signing Date, entered
into any agreement with respect to its securities that is inconsistent with the
rights granted to the Investor and the Holders under this Section 4.5 (including
agreements that are inconsistent with the order of priority contemplated by
Section 4.5(a)(vi)) or that may otherwise conflict with the provisions hereof,
the Company shall use its reasonable best efforts to amend such agreements to
ensure they are consistent with the provisions of this Section 4.5.

(o) Certain Offerings by the Investor. In the case of any securities held by the
Investor that cease to be Registrable Securities solely by reason of clause
(2) in the definition of “Registrable Securities,” the provisions of Sections
4.5(a)(ii), clauses (iv), (ix) and (x)-(xii) of Section 4.5(c), Section 4.5(g)
and Section 4.5(i) shall continue to apply until such securities otherwise cease
to be Registrable Securities. In any such case, an “underwritten” offering or
other disposition shall include any distribution of such securities on behalf of
the Investor by one or more broker-dealers, an “underwriting agreement” shall
include any purchase agreement entered into by such broker-dealers, and any
“registration statement” or “prospectus” shall include any offering document
approved by the Company and used in connection with such distribution.

(p) Registered Sales of the Warrant. The Holders agree to sell the Warrant or
any portion thereof under the Shelf Registration Statement only beginning 30
days after notifying the Company of any such sale, during which 30-day period
the Investor and all Holders of the Warrant shall take reasonable steps to agree
to revisions to the Warrant to permit a public distribution of the Warrant,
including entering into a warrant agreement and appointing a warrant agent.

 

29



--------------------------------------------------------------------------------

4.6 Depositary Shares. Upon request by the Investor at any time following the
Closing Date, the Company shall promptly enter into a depositary arrangement,
pursuant to customary agreements reasonably satisfactory to the Investor and
with a depositary reasonably acceptable to the Investor, pursuant to which the
Convertible Preferred Interests or the Common Membership Interests underlying
the Convertible Preferred Interests may be deposited and depositary interests,
each representing a fraction of a Convertible Preferred Interests or the Common
Membership Interests underlying the Convertible Preferred Interests, as
applicable, as specified by the Investor, may be issued. From and after the
execution of any such depositary arrangement, and the deposit of any Convertible
Preferred Interests or the Common Membership Interests underlying the
Convertible Preferred Interests, as applicable, pursuant thereto, the depositary
interests issued pursuant thereto shall be deemed “Convertible Preferred
Interests”, “Common Membership Interests” and, as applicable, “Registrable
Securities” for purposes of this Agreement.

4.7 Repurchase of Common Membership Interests; Sale of Common Membership
Interests.

(a) Following an initial public offering (to be effected pursuant to the LLC
Agreement) Investor agrees to proceed with an orderly liquidation of its
interest in the Company, with such liquidation to commence no later than the
seventh anniversary of such initial public offering, with a target of
liquidating 10% to 20% of the Investor’s Common Membership Interests in each
succeeding year

(b) Following the conversion of all the Convertible Preferred Interests into the
Common Membership Interests, the Company may repurchase any such Common
Membership Interests held by the Investor at a price equal to the greater of
(A) the conversion price calculated by dividing the capital amount per unit of
the Convertible Preferred Interests by the conversion rate set forth on Schedule
A to the Letter Agreement and (B)(i) if the Common Membership Interests are
traded on a national securities exchange, the market price of the Common
Membership Interests on the date of repurchase (calculated based on the average
closing price during the 20 trading day period beginning on the day after notice
of repurchase is given) or (ii) if the Common Membership Interests are not
traded on a national securities exchange, the per Common Membership Interest
fair market value of the Company as of the last day of the most recent calendar
quarter prior to the repurchase date as determined by an investment bank of
national reputation, which shall be selected by the Investor and at the expense
of the Company. Any such repurchases must be made with the proceeds of an
issuance of Common Membership Interests for cash or additions to retained
earnings from the date of the investment closing through the date of the
repurchase.

4.8 Restriction on Distributions and Repurchases.

(a) Prior to the date on which all of the Convertible Preferred Interests have
been converted or redeemed in whole or the Investor has transferred all of the
Convertible Preferred Interests to third parties which are not Affiliates of the
Investor, neither the Company nor any Company Subsidiary shall declare or pay
any dividend or distribution on any capital stock or other equity securities of
any kind of the Company or any Company Subsidiary (other than (i) in the case of
pari passu preferred membership interests of the Company, distributions on a pro
rata

 

30



--------------------------------------------------------------------------------

basis with the Convertible Preferred, (ii) regular distributions on preferred
membership interests in accordance with the terms thereof and which are
permitted under the terms of the Convertible Preferred Interests, or
(iii) dividends or distributions by any wholly-owned Company Subsidiary) unless
all accrued and unpaid distributions for all past distribution periods on the
Convertible Preferred are fully paid. For the avoidance of doubt, tax
distributions on Junior Membership Interests that are permitted pursuant to
Article V of the LLC Agreement will not be prohibited by this Section 4.8(a).

(b) For so long as any Convertible Preferred Interests issued pursuant to this
Agreement are outstanding and owned by the Investor, neither the Company nor any
Company Subsidiary shall, without the consent of the Investor, or, in the case
of tax distributions on Junior Membership Interests, other than as permitted
pursuant to Article V of the LLC Agreement, declare and pay distributions on any
junior preferred membership interests, preferred membership interests ranking
pari passu with the Convertible Preferred, or common membership interests (other
than (1) in the case of pari passu preferred membership interests, distributions
on a pro rata basis with the Convertible Preferred or (2) dividends or
distributions by any wholly-owned Company Subsidiary). Notwithstanding the
foregoing, the Company may pay tax distributions on junior membership interests,
subject to the provisions of Section 5.1 of the LLC Agreement.

(c) For so long as any Convertible Preferred Interests are outstanding and owned
by the Investor or an Affiliate of the Investor, neither the Company nor any
Company Subsidiary shall, without the consent of the Investor, redeem, purchase
or acquire any equity securities of any kind of the Company or any Company
Subsidiary, or any trust preferred securities issued by the Company or any
Affiliate of the Company, other than (i) redemptions, purchases or other
acquisitions of the Convertible Preferred Interests, (ii) Common Membership
Interests held by the Investor following the conversion of the Convertible
Preferred Interests, subject to Section 4.7(b) and the approval of the Federal
Reserve, (iii) in connection with the administration of any employee benefit
plan in the ordinary course of business and consistent with past practice,
(iv) the acquisition by the Company or any of the Company Subsidiaries of record
ownership in Junior Membership Interests or Parity Membership Interests for the
beneficial ownership of any other persons (other than the Company or any other
Company Subsidiary), including as trustees or custodians, (v) the exchange or
conversion of Junior Membership Interests for or into other Junior Membership
Interests or Parity Membership Interest or trust preferred securities for or
into other Parity Membership Interest respectively (with the same or lesser
aggregate capital amount) or Junior Membership Interests, in each case set forth
in this clause (v), solely to the extent required pursuant to binding
contractual agreements entered into prior to the Signing Date or any subsequent
agreement for the accelerated exercise, settlement or exchange thereof for
Membership Interests (clauses (ii), (iii) and (iv), collectively, the “Permitted
Repurchases”), (vi) redemptions of securities held by the Company or any
wholly-owned Company Subsidiary or (vii) redemptions, purchases or other
acquisitions of capital stock or other equity securities of any kind of any
Company Subsidiary required pursuant to binding contractual agreements entered
into prior to November 17, 2008.

(d) Until such time as the Investor ceases to own any Convertible Preferred
Interests or the Common Membership Interests underlying the Convertible
Preferred Interests, the Company shall not repurchase any Convertible Preferred
Interests or the Common Membership

 

31



--------------------------------------------------------------------------------

Interests underlying the Convertible Preferred Interests from any holder
thereof, whether by means of open market purchase, negotiated transaction, or
otherwise, other than Permitted Repurchases, unless it offers to repurchase a
ratable portion of the Convertible Preferred Interests or the Common Membership
Interests underlying the Convertible Preferred Interests then held by the
Investor on the same terms and conditions.

(e) “Junior Membership Interests” means Common Membership Interests and any
class or series of equity securities, including Membership Interests of the
Company the terms of which expressly provide that it ranks junior to the
Convertible Preferred Interests as to distribution rights and/or as to rights on
liquidation, dissolution or winding up of the Company. “Parity Membership
Interests” means any class or series of equity securities of the Company,
including Membership Interests the terms of which do not expressly provide that
such class or series will rank senior or junior to the Convertible Preferred
Interests as to distribution rights and/or as to rights on liquidation,
dissolution or winding up of the Company (in each case without regard to whether
distribution accrue cumulatively or non-cumulatively).

(f) Notwithstanding anything to the contrary in this Agreement, a GMAC
Conversion shall be deemed not to be adverse to the Convertible Preferred
Interests and shall not require consent of holders of such preferred interests
provided that (i) the Convertible Preferred Interests are converted into or
exchanged for preferred stock of the resulting corporation having terms
substantially the same as the terms of the Convertible Preferred Interests, and
(ii) the holders of the Convertible Preferred Interests will maintain a
substantially equivalent economic interest, based on the capital amounts of
their respective interests, in the Company after the GMAC Conversion as they
held prior to the GMAC Conversion. “GMAC Conversion” means, together with
related transactions, a conversion of the Company into a corporation through a
statutory conversion, the creation of a holding company above the Company and
the exchange of all or substantially all of the Company’s outstanding equity
interests for equity interests of such holding company, the direct or indirect
acquisition by Preferred Blocker Inc. (“Blocker Sub”) of all or substantially
all of the Company’s outstanding equity interests in exchange for stock of
Blocker Sub, the merger of the Company with and into Blocker Sub, and any other
direct or indirect incorporation of the assets and liabilities of the Company,
including, without limitation, by merger, consolidation or recapitalization;
statutory conversion; direct or indirect, sale, transfer, exchange, pledge or
other disposal of economic, voting or other rights; sale, exchange or other
acquisition of shares, equity interests or assets; contribution of assets and/or
liabilities; liquidation; exchange of securities; conversion of entity,
migration of entity or formation of new entity; or other transaction or group of
related transactions.

4.9 Employ American Workers Act. The Company shall comply, and the Company shall
take all necessary action to ensure that the Company Subsidiaries, to the extent
that the Company Subsidiaries employ employees, comply with the provisions of
the Employ American Workers Act (Section 1611 of Division A, Title XVI of the
American Recovery and Reinvestment Act of 2009), Public Law No. 111-5, effective
as of February 17, 2009, as may be amended and in effect from time to time, in
all respects.

4.10 Internal Controls; Recordkeeping; Additional Reporting.

 

32



--------------------------------------------------------------------------------

(a) The Company shall promptly establish internal controls to provide reasonable
assurance of compliance in all material respects with each of the covenants and
agreements set forth in Sections 3.5, 4.8, 4.9, 4.10 and 4.11 hereof and shall
collect, maintain and preserve reasonable records evidencing such internal
controls and compliance therewith, a copy of which records shall be provided to
the Investor promptly upon request. On the 15th day after the last day of each
calendar quarter (or, if such day is not a Business Day, on the first Business
Day after such day) commencing with September 30, 2009, the Company shall
deliver to the Investor (at its address set forth in Section 5.6) a report
setting forth in reasonable detail (x) the status of implementing such internal
controls and (y) compliance (including any instances of material non compliance)
of the Company with such covenants and agreements. Such report shall be
accompanied by a certification duly executed by a Senior Executive Office of the
Company stating that such quarterly report is accurate in all material respects
to the best of such Senior Executive Office’s knowledge, which certification
shall be made subject to the requirements and penalties set forth in Title 18,
United States Code, Section 1001.

(b) The Company shall use its reasonable best efforts to account for the lending
and financing activities it undertakes through the use of its available capital,
of which the proceeds from the Purchase shall be deemed to be a part, on a fully
fungible basis with all other sources of available capital. On the 15th day
after the last day of each calendar quarter (or, if such day is not a Business
Day, on the first Business Day after such day) commencing with September 30,
2009, the Company shall deliver to the Investor (at its address set forth in
Section 5.6) a report setting forth in reasonable detail a summary of its
lending activities which are supported by its available capital. Such report
shall be accompanied by a certification duly executed by a Senior Executive
Officer of the Company that such quarterly report is accurate in all material
respects to the best of such Senior Executive Officer’s knowledge, which
certification shall be made subject to the requirements and penalties set forth
in Title 18, United States Code, Section 1001.

(c) The Company shall collect, maintain and preserve reasonable records relating
to the implementation of all Federal support programs provided to the Company or
any of the Company Subsidiaries pursuant to the EESA and the compliance with the
terms and provisions of such programs; provided that the Company shall have no
obligation to comply with the foregoing in connection with any such program to
the extent that such program independently requires, by its express terms, the
Company to collect, maintain and preserve any records in connection therewith.
The Company shall provide UST with copies of all such reasonable records
promptly upon request.

4.11 Executive Privileges and Compensation.

(a) Executive Compensation.

(i) From the Closing Date, until such time as the Investor ceases to own any
Convertible Preferred Interests or any other obligation arising from the
financial assistance provided to the Company under the Troubled Asset Relief
Program remains outstanding (excluding any period during which the Investor only
holds warrants to purchase Common Membership Interests) (the “Relevant Period”),
the Company shall comply with the following restrictions on executive privileges
and compensation:

 

33



--------------------------------------------------------------------------------

(A) The Company shall take all necessary action to ensure that its Benefit Plans
with respect to the Senior Executive Officers comply in all respects with
Section 111(b) of the EESA or any EESA Guidance and the provisions prohibiting
severance payments to Senior Executive Officers thereunder, and shall not adopt
any new Benefit Plan with respect to its Senior Executive Officers that does not
comply therewith. For purposes of applying Section 111(b) of the EESA with
respect to this Section 4.11(a), a “golden parachute payment” means any payment
to a Senior Executive Officer for departure from a company for any reason,
except for payments for services performed or benefits accrued, or as provided
by Section 111 of the EESA or the EESA Guidance;

(B) RESERVED;

(C) The Company shall be subject to the limits on annual executive compensation
deductions imposed by Section 162(m)(5) of the Code, as applicable;

(D) The Company shall not pay or accrue any bonus, retention agreement, or
incentive compensation to the Senior Executive Officers or the Senior Employees
except as may be permitted under the EESA or the EESA Guidance or otherwise as
approved in writing by the President’s Designee (as defined in H.R. 7321);

(E) The Company shall not adopt or maintain any compensation plan that would
encourage manipulation of its reported earnings to enhance the compensation of
any of its employees;

(F) The Company shall maintain all suspensions and other restrictions of
contributions to Benefit Plans that are in place or initiated as of the Closing
Date; and

(G) The Company shall take all necessary action to comply with the requirements
to (i) as and to the extent required by Section 111(d) of the EESA within 120
days of the Closing Date or such longer period as may be allowed under the EESA
or as provided by the EESA Guidance, establish a board compensation committee,
(ii) provide that any proxy or consent or authorization for an annual or other
meeting of its shareholders permits a separate shareholder vote to approve the
compensation of executives and (iii) meet appropriate standards for executive
compensation and corporate governance, in each case as required by Section 111
of the EESA or as provided by the EESA Guidance.

(ii) During the Relevant Period, the Investor shall have the right to require
the Company to claw back any bonuses or other compensation, including golden
parachutes, paid to any Senior Executive Officers or Senior Employees in
violation of any of the foregoing.

(iii) Within 120 days after the Closing Date, the principal executive officer
and chief financial officer (or person acting in a similar capacity) of the
Company shall

 

34



--------------------------------------------------------------------------------

certify in writing to the Investor’s Chief Compliance Officer that the Company’s
compensation committee has reviewed the compensation arrangements of the Senior
Executive Officers with its senior risk officers and determined that the
compensation arrangements do not encourage the Senior Executive Officers to take
unnecessary and excessive risks that threaten the value of the Company and that
the Company has complied with the provisions of Section 111(b) of the EESA and
the EESA Guidance thereunder (to the extent implementing regulations are issued
under the EESA or the EESA Guidance). The Company shall preserve appropriate
documentation and records to substantiate such certification in an easily
accessible place for a period not less than three (3) years following the date
on which all of the Convertible Preferred Interests have been redeemed in whole
or the Investor has transferred all of the Convertible Preferred Interests to
third parties which are not Affiliates of the Investor.

(b) Restrictions on Expenses.

(i) At all times throughout the Relevant Period, the Company shall maintain and
implement an Expense Policy that complies with Section 111 of the EESA, and the
EESA Guidance (the “Expense Policy”) and distribute the Expense Policy to all
employees covered under the Expense Policy. Any material amendments to the
Expense Policy shall require the prior written consent of the President’s
Designee, and any material deviations from the Expense Policy, whether in
contravention thereof or pursuant to waivers provided for thereunder, shall
promptly be reported to the President’s Designee.

(ii) The Expense Policy shall, at a minimum: (i) require compliance with all
applicable law, (ii) apply to the Company and all of its Subsidiaries,
(iii) govern (A) the hosting, sponsorship or other payment for conferences and
events, (B) travel accommodations and expenditures, (C) consulting arrangements
with outside service providers, (D) any new lease or acquisition of real estate,
(E) expenses relating to office or facility renovations or relocations, and
(F) expenses relating to entertainment or holiday parties; and (iv) provide for
(A) internal reporting and oversight, and (B) mechanisms for addressing
non-compliance with the Expense Policy.

4.12 Related Party Transactions. Until such time as the Investor ceases to own
any Purchased Securities or Common Membership Interests underlying the Purchased
Securities, the Company and the Company Subsidiaries shall not enter into
transactions with Affiliates or related persons (within the meaning of Item 404
under the SEC’s Regulation S-K) (other than Company Subsidiaries) unless
(i) such transactions are on terms no less favorable to the Company and the
Company Subsidiaries than could be obtained from an unaffiliated third party and
(ii) if otherwise required by applicable law, rule or regulation (including any
requirement of the New York Stock Exchange), have been approved by the audit
committee of the Board of Managers or comparable body of independent Managers of
the Company, provided that this Section 4.12 shall not restrict the performance
of transactions pursuant to binding contractual agreements entered into prior to
the date hereof.

4.13 Bank and Thrift Holding Company Status. If the Company is a Bank Holding
Company or a Savings and Loan Holding Company on the Signing Date, then the
Company shall

 

35



--------------------------------------------------------------------------------

maintain its status as a Bank Holding Company or Savings and Loan Holding
Company, as the case may be, for as long as the Investor owns any Purchased
Securities or Common Membership Interests underlying the Convertible Preferred
Interests. The Company shall redeem all Purchased Securities held by the
Investor prior to terminating its status as a Bank Holding Company or Savings
and Loan Holding Company, as applicable. “Bank Holding Company” means a company
registered as such with the Federal Reserve pursuant to 12 U.S.C. § 1842 and the
regulations of the Federal Reserve promulgated thereunder. “Savings and Loan
Holding Company” means a company registered as such with the Office of Thrift
Supervision pursuant to 12 U.S.C. § 1467(a) and the regulations of the Office of
Thrift Supervision promulgated thereunder.

4.14 Predominantly Financial. For as long as the Investor owns any Purchased
Securities or Common Membership Interests underlying the Purchased Securities,
the Company, to the extent it is not itself an insured depository institution,
agrees to remain predominantly engaged in financial activities. A company is
predominantly engaged in financial activities if the annual gross revenues
derived by the company and all subsidiaries of the company (excluding revenues
derived from subsidiary depository institutions), on a consolidated basis, from
engaging in activities that are financial in nature or are incidental to a
financial activity under Subsection (k) of Section 4 of the Bank Holding Company
Act of 1956 (12 U.S.C. § 1843(k)) represent at least 85% of the consolidated
annual gross revenues of the company.

4.15 Joinder Agreement. On the Closing Date, the Investor and the Company shall
execute or have executed an agreement under which the Investor agrees to be
bound by all the applicable terms of the LLC Agreement, in substantially the
form attached hereto as Annex E.

Article V

Miscellaneous

5.1 Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by either the Investor or the Company if the Closing shall not have occurred
by the 30th calendar day following the Signing Date; provided, however, that in
the event the Closing has not occurred by such 30th calendar day, the parties
will consult in good faith to determine whether to extend the term of this
Agreement, it being understood that the parties shall be required to consult
only until the fifth day after such 30th calendar day and not be under any
obligation to extend the term of this Agreement thereafter; provided, further,
that the right to terminate this Agreement under this Section 5.1(a) shall not
be available to any party whose breach of any representation or warranty or
failure to perform any obligation under this Agreement shall have caused or
resulted in the failure of the Closing to occur on or prior to such date; or

(b) by either the Investor or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable; or

(c) by the mutual written consent of the Investor and the Company.

 

36



--------------------------------------------------------------------------------

In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

5.2 Survival of Representations and Warranties. All covenants and agreements,
other than those which by their terms apply in whole or in part after the
Closing, shall terminate as of the Closing. The representations and warranties
of the Company made herein or in any certificates delivered in connection with
the Closing shall survive the Closing without limitation.

5.3 Amendment. No amendment of any provision of this Agreement will be effective
unless made in writing and signed by an officer or a duly authorized
representative of each party; provided that the Investor may unilaterally amend
any provision of this Agreement to the extent required to comply with any
changes after the Signing Date in applicable federal statutes. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative of any rights or
remedies provided by law.

5.4 Waiver of Conditions. The conditions to each party’s obligation to
consummate the Purchase are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable law. No
waiver will be effective unless it is in a writing signed by a duly authorized
officer of the waiving party that makes express reference to the provision or
provisions subject to such waiver.

5.5 Governing Law: Submission to Jurisdiction, Etc. This Agreement will be
governed by and construed in accordance with the federal law of the United
States if and to the extent such law is applicable, and otherwise in accordance
with the laws of the State of New York applicable to contracts made and to be
performed entirely within such State. Each of the parties hereto agrees (a) to
submit to the exclusive jurisdiction and venue of the United States District
Court for the Southern District of New York and the United States Court of
Federal Claims for any and all civil actions, suits or proceedings arising out
of or relating to this Agreement or the Warrant or the transactions contemplated
hereby or thereby, and (b) that notice may be served upon (i) the Company at the
address and in the manner set forth for notices to the Company in Section 5.6
and (ii) the Investor in accordance with federal law. To the extent permitted by
applicable law, each of the parties hereto hereby unconditionally waives trial
by jury in any civil legal action or proceeding relating to this Agreement or
the Warrant or the transactions contemplated hereby or thereby.

5.6 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices to the Company shall be delivered as set forth in Schedule
A, or pursuant to such other instruction as may be designated in writing by the
Company to the

 

37



--------------------------------------------------------------------------------

Investor. All notices to the Investor shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the
Investor to the Company.

If to the Investor:

United States Department of the Treasury

1500 Pennsylvania Avenue, NW, Room 2312

Washington, D.C. 20220

Attention: Chief Counsel, Office of Financial Stability

Facsimile: (202) 927-9225

Email: OFSChiefCounselNotices@do.treas.gov

5.7 Definitions.

(a) When a reference is made in this Agreement to a subsidiary of a person, the
term “subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (x) of which such person or a subsidiary of
such person is a general partner or (y) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.

(b) The term “Affiliate” means, with respect to any person, any person directly
or indirectly controlling, controlled by or under common control with, such
other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise.

(c) The terms “knowledge of the Company” or “Company’s knowledge” mean the
actual knowledge after reasonable and due inquiry of the “officers” (as such
term is defined in Rule 3b-2 under the Exchange Act, but excluding any Vice
President or Secretary) of the Company.

5.8 Assignment. Neither this Agreement nor any right, remedy, obligation nor
liability arising hereunder or by reason hereof shall be assignable by any party
hereto without the prior written consent of the other party, and any attempt to
assign any right, remedy, obligation or liability hereunder without such consent
shall be void, except (a) an assignment, in the case of a merger, consolidation,
statutory share exchange or similar transaction that requires the approval of
the Company’s members (a “Business Combination”) where such party is not the
surviving entity, or a sale of substantially all of its assets, to the entity
which is the survivor of such Business Combination or the purchaser in such sale
and (b) as provided in Sections 3.5 and 4.5.

5.9 Severability. If any provision of this Agreement or the Warrant, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the

 

38



--------------------------------------------------------------------------------

application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

5.10 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investor any benefit, right or remedies, except that the
provisions of Section 4.5 shall inure to the benefit of the persons referred to
in that Section.

*    *    *

 

39



--------------------------------------------------------------------------------

ANNEX D

FORM OF WARRANT

FORM OF WARRANT TO PURCHASE PREFERRED MEMBERSHIP INTERESTS

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS. THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND
OTHER PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.

WARRANT

to purchase

 

 

Units of Mandatorily Convertible Preferred Membership Interests of GMAC LLC

Issue Date:                     

1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“Board of Managers” means the board of managers of the Company, including any
duly authorized committee thereof.

“business day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.

“Capital Amount ” means the amount set forth in Item 4 of Schedule A hereto.

“Charter” means, with respect to any Person, its certificate or articles of
incorporation, articles of association, or similar organizational document.

“Company” means the Person whose name, corporate or other organizational form
and jurisdiction of organization is set forth in Item 1 of Schedule A hereto.

“Convertible Preferred Units” means the units of mandatorily convertible
preferred membership interests set forth in Item 5 of Schedule A hereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Exercise Price” means the amount set forth in Item 2 of Schedule A hereto.

“Expiration Time” has the meaning set forth in Section 3.

“Issue Date” means the date set forth in Item 3 of Schedule A hereto.

“Original Warrantholder” means the United States Department of the Treasury. Any
actions specified to be taken by the Original Warrantholder hereunder may only
be taken by such Person and not by any other Warrantholder.



--------------------------------------------------------------------------------

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Purchase Agreement” means the Securities Purchase Agreement – Standard Terms
incorporated into the Letter Agreement, dated as of the date set forth in Item 6
of Schedule A hereto, as amended from time to time, between the Company and the
United States Department of the Treasury (the “Letter Agreement”), including all
annexes and schedules thereto.

“Regulatory Approvals” with respect to the Warrantholder, means, to the extent
applicable and required to permit the Warrantholder to exercise this Warrant for
Convertible Preferred Units and to own such Convertible Preferred Units without
the Warrantholder being in violation of applicable law, rule or regulation, the
receipt of any necessary approvals and authorizations of, filings and
registrations with, notifications to, or expiration or termination of any
applicable waiting period under, the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and the rules and regulations thereunder.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Units” has the meaning set forth in Section 2.

“Warrant” means this Warrant, issued pursuant to the Purchase Agreement.

“Warrantholder” has the meaning set forth in Section 2.

2. Number of Units; Exercise Price. This certifies that, for value received, the
United States Department of the Treasury or its permitted assigns (the
“Warrantholder”) is entitled, upon the terms and subject to the conditions
hereinafter set forth, to acquire from the Company, in whole or in part, after
the receipt of all applicable Regulatory Approvals, if any, up to an aggregate
of the number of fully paid and nonassessable units of mandatorily convertible
preferred membership interests set forth in Item 7 of Schedule A hereto (the
“Units”), at a purchase price per mandatorily convertible preferred membership
unit equal to the Exercise Price.

3. Exercise of Warrant; Term. Subject to Section 2, to the extent permitted by
applicable laws and regulations, the right to purchase the Units represented by
this Warrant is exercisable, in whole or in part by the Warrantholder, at any
time or from time to time after the execution and delivery of this Warrant by
the Company on the date hereof, but in no event later than 5:00 p.m., New York
City time on the tenth anniversary of the Issue Date (the “Expiration Time”), by
(A) the surrender of this Warrant and Notice of Exercise annexed hereto, duly
completed and executed on behalf of the Warrantholder, at the principal
executive office of the Company located at the address set forth in Item 8 of
Schedule A hereto (or such other office or agency of the Company in the United
States as it may designate by notice in writing to the Warrantholder at the
address of the Warrantholder appearing on the books of the Company), and
(B) payment of the Exercise Price for the Units thereby purchased, by having the
Company withhold, from the Convertible Preferred Units that would otherwise be
delivered to the Warrantholder upon such exercise, Convertible Preferred Units
issuable upon exercise of the Warrant with an aggregate Capital Amount equal in
value to the aggregate Exercise Price as to which this Warrant is so exercised.

If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder will be entitled to receive from the Company within a reasonable
time, and in any event not exceeding three business days, a new warrant in
substantially identical form for the purchase of that number of Units equal to
the difference between the number of Units subject to this Warrant

 

2



--------------------------------------------------------------------------------

and the number of Units as to which this Warrant is so exercised.
Notwithstanding anything in this Warrant to the contrary, the Warrantholder
hereby acknowledges and agrees that its exercise of this Warrant for Units is
subject to the condition that the Warrantholder will have first received any
applicable Regulatory Approvals.

4. Issuance of Units; Authorization. Certificates for Units issued upon exercise
of this Warrant will be issued in such name or names as the Warrantholder may
designate and will be delivered to such named Person or Persons within a
reasonable time, not to exceed three business days after the date on which this
Warrant has been duly exercised in accordance with the terms of this Warrant.
The Company hereby represents and warrants that any Units issued upon the
exercise of this Warrant in accordance with the provisions of Section 3 will be
duly and validly authorized and issued, fully paid and nonassessable and free
from all taxes, liens and charges (other than liens or charges created by the
Warrantholder, income and franchise taxes incurred in connection with the
exercise of the Warrant or taxes in respect of any transfer occurring
contemporaneously therewith). The Company agrees that the Units so issued will
be deemed to have been issued to the Warrantholder as of the close of business
on the date on which this Warrant and payment of the Exercise Price are
delivered to the Company in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Company may then be closed
or certificates representing such Units may not be actually delivered on such
date. The Company will at all times reserve and keep available, out of its
authorized but unissued mandatorily convertible preferred units, solely for the
purpose of providing for the exercise of this Warrant, the aggregate number of
Convertible Preferred Units then issuable upon exercise of this Warrant at any
time. The Company will use reasonable best efforts to ensure that the Units may
be issued without violation of any applicable law or regulation or of any
requirement of any securities exchange on which the Units are listed or traded.

5. No Rights as Stockholders; Transfer Books. This Warrant does not entitle the
Warrantholder to any voting rights or other rights as a stockholder of the
Company prior to the date of exercise hereof. The Company will at no time close
its transfer books against transfer of this Warrant in any manner which
interferes with the timely exercise of this Warrant.

6. Charges, Taxes and Expenses. Issuance of certificates for Units to the
Warrantholder upon the exercise of this Warrant shall be made without charge to
the Warrantholder for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificates, all of which taxes and expenses
shall be paid by the Company.

7. Transfer/Assignment.

(A) Subject to compliance with clause (B) of this Section 7, this Warrant and
all rights hereunder are transferable, in whole or in part, upon the books of
the Company by the registered holder hereof in person or by duly authorized
attorney, and a new warrant shall be made and delivered by the Company, of the
same tenor and date as this Warrant but registered in the name of one or more
transferees, upon surrender of this Warrant, duly endorsed, to the office or
agency of the Company described in Section 3. All expenses (other than stock
transfer taxes) and other charges payable in connection with the preparation,
execution and delivery of the new warrants pursuant to this Section 7 shall be
paid by the Company.

(B) The transfer of the Warrant and the Units issued upon exercise of the
Warrant are subject to the restrictions set forth in Section 4.4 of the Purchase
Agreement. If and for so long as required by the Purchase Agreement, this
Warrant shall contain the legends as set forth in Section 4.2(a) of the Purchase
Agreement.

 

3



--------------------------------------------------------------------------------

8. Exchange and Registry of Warrant. This Warrant is exchangeable, upon the
surrender hereof by the Warrantholder to the Company, for a new warrant or
warrants of like tenor and representing the right to purchase the same aggregate
number of Units. The Company shall maintain a registry showing the name and
address of the Warrantholder as the registered holder of this Warrant. This
Warrant may be surrendered for exchange or exercise in accordance with its
terms, at the office of the Company, and the Company shall be entitled to rely
in all respects, prior to written notice to the contrary, upon such registry.

9. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Company, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Company shall make and deliver,
in lieu of such lost, stolen, destroyed or mutilated Warrant, a new Warrant of
like tenor and representing the right to purchase the same aggregate number of
Units provided for in such lost, stolen, destroyed or mutilated Warrant.

10. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a business day, then such action may be taken or such right may be
exercised on the next succeeding day that is a business day.

11. Rule 144 Information. The Company covenants that it will use its reasonable
best efforts to timely file all reports and other documents required to be filed
by it under the Securities Act and the Exchange Act and the rules and
regulations promulgated by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of any Warrantholder,
make publicly available such information as necessary to permit sales pursuant
to Rule 144 under the Securities Act), and it will use reasonable best efforts
to take such further action as any Warrantholder may reasonably request, in each
case to the extent required from time to time to enable such holder to, if
permitted by the terms of this Warrant and the Purchase Agreement, sell this
Warrant without registration under the Securities Act within the limitation of
the exemptions provided by (A) Rule 144 under the Securities Act, as such rule
may be amended from time to time, or (B) any successor rule or regulation
hereafter adopted by the SEC. Upon the written request of any Warrantholder, the
Company will deliver to such Warrantholder a written statement that it has
complied with such requirements.

12. Adjustments and Other Rights. For so long as the Original Warrantholder
holds this Warrant or any portion thereof, if any event occurs that, in the good
faith judgment of the Board of Managers of the Company, would require adjustment
of the Exercise Price or number of Units into which this Warrant is exercisable
in order to fairly and adequately protect the purchase rights of the Warrants in
accordance with the essential intent and principles of the Purchase Agreement
and this Warrant, then the Board of Managers shall make such adjustments in the
application of such provisions, in accordance with such essential intent and
principles, as shall be reasonably necessary, in the good faith opinion of the
Board of Managers, to protect such purchase rights as aforesaid.

Whenever the Exercise Price or the number of Units into which this Warrant is
exercisable shall be adjusted as provided in this Section 12, the Company shall
forthwith file at the principal office of the Company a statement showing in
reasonable detail the facts requiring such adjustment and the Exercise Price
that shall be in effect and the number of Units into which this Warrant shall be
exercisable after such adjustment, and the Company shall also cause a copy

 

4



--------------------------------------------------------------------------------

of such statement to be sent by mail, first class postage prepaid, to each
Warrantholder at the address appearing in the Company’s records.

13. No Impairment. The Company will not, by amendment of its limited liability
company operating agreement or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in taking of all such action as may be necessary or appropriate in
order to protect the rights of the Warrantholder.

14. Governing Law. This Warrant will be governed by and construed in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
Each of the Company and the Warrantholder agrees (a) to submit to the exclusive
jurisdiction and venue of the United States District Court for the District of
Columbia for any civil action, suit or proceeding arising out of or relating to
this Warrant or the transactions contemplated hereby, and (b) that notice may be
served upon the Company at the address in Section 17 below and upon the
Warrantholder at the address for the Warrantholder set forth in the registry
maintained by the Company pursuant to Section 8 hereof. To the extent permitted
by applicable law, each of the Company and the Warrantholder hereby
unconditionally waives trial by jury in any civil legal action or proceeding
relating to the Warrant or the transactions contemplated hereby or thereby.

15. Binding Effect. This Warrant shall be binding upon any successors or assigns
of the Company.

16. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Company and the
Warrantholder.

17. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the date of delivery if delivered personally, or by
facsimile, upon confirmation of receipt, or (b) on the second business day
following the date of dispatch if delivered by a recognized next day courier
service. All notices hereunder shall be delivered as set forth in Item 9 of
Schedule A hereto, or pursuant to such other instructions as may be designated
in writing by the party to receive such notice.

18. Entire Agreement. This Warrant, the forms attached hereto and Schedule A
hereto (the terms of which are incorporated by reference herein), and the Letter
Agreement (including all documents incorporated therein), contain the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior and contemporaneous arrangements or undertakings with
respect thereto.

[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

[Form of Notice of Exercise]

Date:                     

TO: GMAC LLC

RE: Election to Purchase Convertible Preferred Units

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of Convertible Preferred
Units set forth below covered by such Warrant. The undersigned, in accordance
with Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price
for such Convertible Preferred Units in the manner set forth in Section 3(B) of
the Warrant. A new warrant evidencing the remaining Convertible Preferred Units
covered by such Warrant, but not yet subscribed for and purchased, if any,
should be issued in the name set forth below.

Number of Convertible Preferred Units                                          
                   

Aggregate Exercise Price:                                          
                   

 

Holder:  

 

By:  

 

Name:  

 

Title:  

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by a
duly authorized officer.

Dated:                     

 

COMPANY: GMAC LLC By:  

 

Name:   Title:  

 

Attest: By:  

 

Name:   Title:  

 

7



--------------------------------------------------------------------------------

SCHEDULE A

ADDITIONAL TERMS AND CONDITIONS

Company Information:

 

Name of the Company:    GMAC LLC Corporate or other organizational form:   
Limited Liability Company Jurisdiction of Organization:    Delaware Appropriate
Federal Banking Agency:    Board of Governors of the Federal Reserve System
Notice Information:   

GMAC LLC

200 Renaissance Center

P.O. Box 200, Detroit, Michigan

48265-2000

Attn: GMAC General Counsel

Facsimile: (313) 656-6124

With a copy to:

 

Wachtell, Lipton, Rosen & Katz

c/o David E. Shapiro, Esq.

51 West 52nd St.

New York, NY 10019

Fax: (212) 403-2000

Terms of the Purchase:

 

Series of Preferred Membership Interests Purchased:    Fixed Rate Cumulative
Mandatorily Convertible Preferred Membership Interests, Series F Per Unit
Capital Amount of Membership Interests:    $50 Number of Units of Convertible
Preferred Purchased:    150,000,000 Conversion Rate of Convertible Preferred:   
0.00432, subject to anti-dilution adjustments Distribution Payment Dates on
Convertible Preferred:    February 15, May 15, August 15, and November 15 of
each year Net Number of Units of Convertible Preferred Received Upon Exercise of
the Warrant    7,500,000 Exercise Price of the Warrant:    $0.01 Purchase Price:
   $7,500,000,000

 

8



--------------------------------------------------------------------------------

Closing:

 

Location of Closing:    Sonnenschein Nath & Rosenthal LLP Time of Closing:   
4:00 pm EST Date of Closing:    May 21, 2009

 

Wire Information for Closing:    [REDACTED] Contact for Confirmation of Wire
Information:    [REDACTED]

 

9



--------------------------------------------------------------------------------

[ADDITIONAL EXHIBITS AND SCHEDULES OMITTED]